 

Exhibit 10.1

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

  

ADDENDUM NO. 2

TO THE SHIPBUILDING CONTRACT

HULL NO. [ * ]

DATED 14 JUNE 2013

 

between

 

MEYER WERFT GMBH, a company organised and existing under the laws of Germany,
and having its principal office at Industriegebiet Süd, D-26871 Papenburg,
Germany (the "Builder"); and

 

SEAHAWK ONE, LTD., a company incorporated in Bermuda and having its registered
office at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda
(the "Buyer"); and

 

NCL CORPORATION LTD., a company incorporated in Bermuda having its registered
office at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda
("NCLC").

  

Whereas by a Shipbuilding Contract originally dated 14 June 2013 in relation to
Hull No. [*] – as amended – to which, by novation made on the date of this
Addendum No. 2, the Builder, the Buyer and NCLC are parties – (the "Contract"),
the Builder has agreed to design, build, complete and sell to the Buyer a
passenger cruise ship and the Buyer has agreed to purchase and accept delivery
of the same, all in accordance with the terms and conditions of the Contract.

 

Now, therefore, in consideration of the premises, and for other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties agree as follows:

  

1.Any and every recital, article and provision whatsoever of the Contract is
agreed to be deleted in their entirety and replaced by the following new
recitals, articles and provisions.

 

- REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

 

1

 

  

SHIPBUILDING CONTRACT



 

BETWEEN

 

MEYER WERFT GMBH

 

AND

 

SEAHAWK ONE, LTD.

 

AND

 

NCL CORPORATION LTD.

 



 



 

IN RELATION TO

HULL NO. [*]

 



 



 

2

 

  

ARTICLE 1: SUBJECT MATTER OF CONTRACT 4     ARTICLE 2: SUPERVISION 13    
ARTICLE 3: MODIFICATIONS 18     ARTICLE 4: TITLE AND INSURANCES 21     ARTICLE
5: PERMISSIBLE DELAYS 25     ARTICLE 6: TESTS, LIQUIDATED DAMAGES AND CERTAIN
TERMINATION RIGHTS 28     ARTICLE 7: DELIVERY AND GUARANTEE 33     ARTICLE 8:
CONTRACT PRICE AND PAYMENT TERMS 41     ARTICLE 9: TERMINATION 45     ARTICLE
10: BUILDER'S REPRESENTATIONS, COVENANTS AND INDEMNITIES 50     ARTICLE 11:
INTELLECTUAL PROPERTY RIGHTS 52     ARTICLE 12: TAXES AND CONTRACT EXPENSES 54  
  ARTICLE 13: DISPUTES, JURISDICTION, GOVERNING LAW AND NOTICES 55     ARTICLE
14: GENERAL MATTERS 59     SCHEDULE 1 65     SCHEDULE 2 (A) 70     SCHEDULE 2
(B) 73

 

3

 

  

THIS AMENDED AND RESTATED SHIPBUILDING CONTRACT (this "Contract") is made
between:

 

(1)MEYER WERFT GMBH, a company organised and existing under the laws of Germany,
and having its principal office at Industriegebiet Süd, D-26871 Papenburg,
Germany (the "Builder"); and

 

(2)SEAHAWK ONE, LTD., a company incorporated in Bermuda and having its
registered office at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton
HM11, Bermuda (the "Buyer"); and

 

(3)NCL CORPORATION LTD., a company incorporated in Bermuda having its registered
office at Cumberland House, 9th Floor, 1 Victoria Street, Hamilton HM11, Bermuda
("NCLC").



 

NOW IT IS HEREBY AGREED as follows:

 

ARTICLE 1: SUBJECT MATTER OF CONTRACT



 

1AGREEMENT TO BUILD, SELL AND PURCHASE

 

1.1On and subject to the provisions of this Contract, the Plans and the
Specification:

 

(i)the Builder shall:

 

(a)design, engineer, build, launch, equip and outfit the passenger cruise ship
more particularly described in this Contract, the Plans and the Specification
(the “Ship”) at the Shipyard, and

 

(b)provide all components, equipment, gear, fittings, machinery, materials,
parts, plant, outfit, spares and supplies which are necessary to achieve the
objects and purposes described in Clause 1.1(i) (a) (the "Parts") other than the
specified supplies to be provided by the Buyer (the "Buyer's Supplies"),

 

(c)supply all operating and maintenance manuals, drawings, lists, maker’s
instructions, plans, records, training materials and other construction
documents;

 

(d)provide or procure the provision of all specified training of the Buyer, its
employees and other representatives; and

 

(e)complete, finish, sell and deliver the Ship to the Buyer at Bremerhaven, but
if this is not reasonably possible the Ship may be delivered at Eemshaven or if
this is not reasonably possible at any other North European sea port or
alternatively at sea close to a North European sea port (the "Delivery Port")
selected by the Builder and approved by the Buyer (such approval not to be
unreasonably withheld or delayed), after successful performance and completion
of the tests relating to the Ship; and

 

(ii)the Buyer shall purchase and accept delivery of the duly completed Ship at
the Delivery Port.

 

1.2The Builder, as a first class shipbuilder with a reputation for excellence
and with knowledge of the Buyer's performance and quality requirements and
standards shall ensure that all building work shall be carried out in a good and
workmanlike manner and in accordance with the highest shipbuilding and marine
engineering practices and

 

4

 

  

standards for new passenger cruise ships, and so that (unless specified to the
contrary in the Specification) the design, quality, workmanship, Parts, function
and performance of systems, and the aesthetic design of the passenger cabins and
public areas and other specified areas of the Ship, shall not be lower than the
highest of the corresponding standards on the reference ship, as built by the
relevant builder and as accepted by the relevant buyer.

 

2DESCRIPTION OF THE SHIP

 

2.1The Ship shall be a luxury passenger cruise ship suitable for continuous
year-round worldwide cruising, with the following main dimensions and
characteristics:

 

(i)Dimensions

 

Length overall about 325.90 metres
Length between perpendiculars about 300.18 meters
Breadth moulded about 41.40 metres
Depth bulkhead deck about 11.60 metres
Design draft about 8.33 metres

 

(ii)Deadweight

 

The guaranteed deadweight at a design draft of 8.33 metres will be 11,700 metric
tons in seawater of 1.025 t/m3 density (and under the conditions further
described in section G.2.3 of the Specification). The deadweight is the
difference between the loaded displacement and the contractual lightweight. The
contractual lightweight is the weight of the Ship clean, empty, equipped ready
for sea in accordance with section G.8.3 of the Specification and adjusted by
any weight (and related ballast) added or subtracted by reason of any agreements
on modification made at any time under Article 3 of this Contract.

 

(iii)Passenger cabins

 

Penthouse Suite 1: 4

Penthouse Suite 2: 4

Courtyard Suite 1: 20

Courtyard Suite 2: 25

Courtyard Suite 2 ADA: 2

Spa Suites: 13

Spa Suite Deluxe: 1

Corner Suite: 8

Junior Suite: 14

Family Deluxe Suite: 3

Family Deluxe Suite ADA: 1

Mini Suite: 284

Mini Suite Spa: 20

Mini Suite ADA: 4

Balcony Cabin: 1,114

Balcony Cabin Spa: 38

Balcony Cabin ADA: 16

 

5

 

  

Ocean View Cabins Transversal: 32

Ocean View Cabins Longitudinal: 30

Ocean View Cabins Longitudinal Family: 6

Ocean View Cabins ADA: 4

Family Cabin: 38

Family Cabin ADA: 4

Inside Cabin: 392

Inside Cabin ADA: 16

Inside Studio Cabin: 82

 

(iv)Crew cabins

 

Captain class cabins: 4

 

Senior Officer cabins: 5

 

Officer outside cabins: 112

 

Officer inside cabins: 2

 

Senior Crew, single cabins: 71

 

Senior Crew, double cabins: 10

 

Crew single cabins: 42

 

Crew single shared cabins: 716

 

Crew, double cabins A: 147

 

Crew, double cabins B: 222

 

Crew entertainer cabins: 10

 

(v)Life saving equipment

 

Total number of persons on board for the purposes of long international voyages:
6,936.

 

(vi)Machinery



 

Diesel engines3 x 12V 48/60 CR TIER2, each capable of a maximum continuous
rating of 14,400 kW at 514 rpm (or equivalent)

 

2 x 14V 48/60 CR TIER2, each capable of a maximum continuous rating of 16,800 kW
at 514 rpm (or equivalent)

 

Pod units2 pod units each developing 19,500 kW at approximately 139 rpm

  

6

 

  

(vii)Speed

 

The trial speed of the Ship at a mean moulded draft of 8.33 metres shall be at
least 22.4 knots under the conditions specified in Section G.2.5 of the
Specification.

 

2.2The details of the dimensions and characteristics referred to in Clause 2.1
above, as well as the definitions and method of measurements and calculations,
are as indicated in the Specification and no changes shall be made to such
dimensions and characteristics without the Buyer's prior written approval.

 

2.3The hull number of the Ship will be [*] and that number shall in accordance
with Clause 1.1 and 1.2 in Article 4 be placed upon the Ship and the Parts
during construction.

 

3SPECIFICATION AND PLANS

 

3.1The Specification and the Plans describe in detail building work standards,
the features of the building work and the general scope of the building work
but, although the contents of the Specification and the Plans are believed by
the Builder and the Buyer to be accurate, all dimensions and other details shall
be independently verified and checked by the Builder and, if there are any
errors or omissions in the Specification or Plans which may adversely affect the
safety, seaworthiness or technical performance of the Ship, the Builder shall
correct the same, after first notifying the Buyer in writing and obtaining the
Buyer's written approval (which is not to be unreasonably withheld or delayed),
without any increase in the Contract Price.

 

3.2The Builder shall be solely and directly responsible for all aspects of the
design, performance and quality of the building work, and the fact that any
calculations, measurements, drawings, plans, test results or any other documents
and data relating to the building work shall have been made, prepared or
supplied by the Buyer or shown to the Buyer or approved by the Buyer and/or any
Regulatory Authority and/or the Classification Society and/or any other
specified person(s) or that modifications or alterations shall have been carried
out in accordance with the Buyer's requirements shall not in any manner or to
any extent relieve the Builder from (or otherwise reduce) any of the Builder's
obligations and/or liabilities under this Contract.

 

3.3All Parts shall be new or (with the Supervisor's prior written approval which
shall not be unreasonably withheld or delayed) unused, of high quality, and in
strict and full accordance and compliance with this Contract, the Plans and the
Specification and shall otherwise be in strict and full accordance and
compliance with the Builder's usual high standards and practices of construction
for similar passenger ships.

 

3.4The Builder shall pay for all Parts promptly on or before delivery of the
Ship or in accordance with usual commercial credit terms.

 

3.5The Builder shall furnish: spare parts in accordance with the Specification;
and maintenance tools of the kind and in at least the quantities required by the
Specification, the Classification Society, and the makers' standards, for items
furnished by the Builder. The cost of such spares and tools are included in the
Contract Price. The Builder at its own cost and risk shall be responsible for
the handling, storing and bringing on board the Ship of all spares and tools.
Spares and tools furnished by the Builder shall be properly protected against
physical decay, corrosion and mechanical damage and shall be properly listed so
that replacements may be readily ordered by the Buyer.

  

4CLASSIFICATION

 

4.1The Builder shall design and build the Ship under the supervision and special
survey of Det Norske Veritas (the "Classification Society"), in accordance with
the regulations,

 

7

 

  

requirements, resolutions and rules of the Classification Society (the "Class
Rules") that are (i) in force as of the Effective Date and (ii) announced as of
the Effective Date as intended at any time thereafter to come into force or to
be implemented. On delivery the Ship shall achieve the class notations specified
in Section G.3.2 of the Specification free of all conditions, notations,
qualifications, recommendations, reservations and restrictions.

 

4.2The Classification Society's decision as to compliance or non-compliance of
the building work with the Class Rules shall be final and binding on the parties
but this provision shall not in any manner or to any extent relieve the Builder
from (or otherwise reduce) any of the Builder's obligations to comply with this
Contract, the Plans and the Specification in respect of requirements that exceed
the Class Rules.

 

4.3The Builder shall also design and build the Ship under the supervision and in
accordance with the regulations, requirements, resolutions and rules of the
Regulatory Authorities (the "Regulatory Rules") as well as all other specified
regulations, requirements, resolutions and rules that, are (i) in force as of
the Effective Date and (ii) announced as of the Effective Date as intended at
any time thereafter to come into force or to be implemented.

 

4.4The decision of any Regulatory Authority which is to issue specified
certificates shall be final and binding on the parties as to compliance or
non-compliance of the building work with the relevant Regulatory Rules but this
provision shall not in any manner or to any extent relieve the Builder from (or
otherwise reduce) any of the Builder's obligations to comply with this Contract,
the Plans or the Specification in respect of requirements which exceed the
Regulatory Rules.

 

4.5All classification, certification, testing, survey and other fees and charges
payable to the Classification Society and other third parties in relation to the
building work shall be for the account of the Builder.

 

4.6Although the Classification Society will be appointed and paid for by the
Builder, and although the Builder will be exclusively responsible for the
correct interpretation and application of the Class Rules:

 

(i)the parties intend that, in performing its role in relation to the building
work, the Classification Society shall be acting for, and shall owe identical
duties to, both of the parties to this Contract; and

 

(ii)the Builder will ensure that the provisions of this Clause 4.6 are
communicated to, and accepted by, the Classification Society prior to its
appointment under this Contract.

 

4.7All fees and charges incidental to the registration of the Ship under the
flag and laws of the Flag State shall be for the account of the Buyer.

 

4.8In relation to the building work, the Buyer has the right:

 

(i)to inspect all correspondence, minutes of meetings and other documents
passing between the Builder and the Classification Society or the Regulatory
Authorities and to have copies thereof upon request of the Supervisor or the
Buyer; and

 

(ii)to attend all scheduled meetings between the Builder and the Classification
Society or the Regulatory Authorities,

 

8

 

  

and the Builder shall provide (or procure that the Classification Society or
Regulatory Authorities provide) copies of all documents requested under
paragraph (i) above and shall keep the Buyer well informed (in advance) of all
of the meetings referred to in paragraph (ii) above. The Builder will promptly
inform the Supervisor of any unscheduled meetings between the Builder and the
Classification Society or the Regulatory Authorities and, if the Supervisor does
not attend any of such meetings, the Builder will give the Supervisor a
reasonably detailed account of the matters discussed and decisions taken at the
meeting.

 

4.9The Builder and its subcontractors shall comply with all laws, rules and
regulations applicable to the building work, and the Builder shall obtain all
licenses, permits, certificates and permissions required for the execution and
completion of the building work, including those required by the Classification
Society and the Regulatory Authorities.

 

4.10The Builder shall be responsible for obtaining the approval of all drawings,
calculations and other necessary matters by the Classification Society and the
Regulatory Authorities, and shall arrange for all applicable certificates and
approvals to be issued.

 

5BUILDER'S RIGHT TO SUBCONTRACT

 

5.1The Builder shall not subcontract the whole of the building work but it may
subcontract the performance of certain parts of the building work to reputable
and suitably qualified and experienced subcontractors provided that for any
major subcontracting the Builder shall obtain the prior written consent of the
Buyer (which consent shall not be unreasonably withheld or delayed), it being
agreed that "major subcontracting" shall mean any construction or assembly of
the Ship's volume sections or installation of the Ship's machinery and other
main Parts, or any other major building work, to be done outside the Shipyard
unless customarily done outside the builders' yards in connection with the
construction of luxury passenger ships within the North/Northwest European
shipbuilding industry.

 

5.2The Builder's appointment, contracting, employment or use of any workmen,
subcontractors, agents and other representatives (including, without limitation,
any such persons appointed or employed or contracted by the Builder with the
Buyer's approval) shall not in any manner or to any extent relieve the Builder
from (or otherwise reduce) any of the Builder's obligations and/or liabilities
under or in connection with this Contract nor diminish the Builder's
responsibility adequately to manage and supervise such persons and to ensure
that they conduct themselves in an efficient and workmanlike manner and in
accordance with the practices and standards referred to in Clause 1.2.

 

5.3The Builder covenants with the Buyer that:

 

(i)it shall ensure that there is not and will not be created by the Builder any
direct or indirect contractual or other legal relationship between the Buyer and
any subcontractors appointed or otherwise used by the Builder (save for such
relationships as may be created by reason of (a) the warranty and guarantee
assignments to be made by the Builder under Clause 2.10 of Article 7 and (b)
under Clause 4.6 of Article 1);

 

(ii)it shall take reasonable care in the selection, employment, appointment and
supervision of all subcontractors, and shall use its best endeavours to procure
their employment or appointment on the best possible terms consistent with the
Buyer's rights, and the Builder's obligations and liabilities, under this
Contract including,

 

9

 

  

without limitation, such matters as (a) the best possible guarantees and
warranties reasonably achievable and liberty for the Builder to assign all or
any part(s) of such guarantees and warranties to the Buyer, (b) the safety of
passengers and crew, (c) good service, (d) reliability of subcontractors, and
(e) availability of spares and post-delivery service support;

 

(iii)it shall prevent its subcontractors from exercising any rights (including
without limitation, any German Law Encumbrance Rights) to arrest, attach, detain
or encumber the Ship, the Parts or any of the Buyer's Supplies;

 

(iv)it shall promptly provide the Buyer with such information and access as it
may require from time to time in order to verify the performance of the supply
and building work carried out by the Builder's subcontractors;

 

(v)it shall promptly (a) deal with the Buyer's reasonable complaints regarding
the terms of engagement or contract of any of its subcontractors, and/or (b)
take necessary steps to ensure the proper performance of any such
subcontractors, and/or (c) comply with any reasonable requests by the Buyer to
terminate any such engagement or contract and appoint a substitute
subcontractor; and

 

(vi)it shall be fully, directly and solely responsible (as between the Builder,
the Buyer and the other protected parties) for the acts, omissions and defaults
of the Builder's subcontractors (including, without limitation, any persons
appointed, employed or contracted by the Builder with the approval of the Buyer)
and for the acts, omissions and defaults of the respective officers, employees,
workmen, agents and other representatives of the Builder and its subcontractors.

 

5.4The Buyer shall have the right to approve the identity of all main
subcontractors other than those specified in the List of Suppliers, such
approval not to be unreasonably withheld or delayed.

 

5.5All labour costs (including overtime costs) of the Builder and of the
workmen, subcontractors, and others used by the Builder shall be for the account
of the Builder.

 

6BUYER'S SUPPLIES

 

6.1The Buyer, at its own risk and expense, shall contract for, supply and
deliver the Buyer's Supplies to the Shipyard and, in the case of certain
materials, to the Builder's facility at the base port for trials in proper
condition for installation or incorporation in, or stowage on board, the Ship in
precise accordance with a delivery schedule to be agreed between the Buyer and
the Builder within one hundred and eighty (180) days after the Effective Date.

 

6.2The Builder shall, at its own risk and expense, receive, check as to
agreement with transport documents, insure (in accordance with Clause 2 of
Article 4), safely store and keep well protected, and properly inspect, put on
board and thereafter install or incorporate in or stow on the Ship, all of the
Buyer's Supplies from time to time delivered to the Shipyard, and (whenever so
requested by the Supervisor) the Builder shall also assist the Buyer to clear
any Buyer's Supplies through German customs and (in relation to the materials
which are to be delivered at the base port for trials) through the relevant
customs. Upon request by the Builder and subject always to the availability of
appropriate representatives of the Buyer at the Shipyard, the Buyer's
representatives at the Shipyard will assist the Builder at the Shipyard in the
transport, storage and installation of the Buyer's Supplies.

 

10

 

  

6.3In order to facilitate the inspection, installation and incorporation of the
Buyer's Supplies by the Builder, the Buyer shall furnish the Builder with all
storage instructions, plans, instruction books, test reports and certificates
provided to the Buyer by its suppliers and, if so requested by the Builder, the
Buyer shall without charge to the Builder cause the relevant suppliers to assist
the Builder in the installation and incorporation of such Buyer's Supplies at
the Shipyard. If any Buyer's Supplies (including any Buyer's Supplies to be
replaced by the Buyer pursuant to this Clause 6) have not been delivered within
five (5) working days after the Supervisor's receipt of a notice from the
Builder under Clause 6.4(ii), the Builder shall be entitled to proceed with the
construction of the Ship without installing or incorporating such Supplies in or
on the Ship and the lack of any such installation or incorporation shall not be
treated as a Defect in the Ship provided that if, having regard to the nature
and/or expected delivery date(s) of the relevant Buyer's Supplies and/or the
Builder's programme for the building work, it is reasonable for the Buyer to
request the Builder to arrange the building work so that the relevant Supplies
can be installed or incorporated in or on the Ship at a later date then, in each
such case, the Builder will use its best efforts to accommodate any such
reasonable request.

 

6.4The Builder:

 

(i)shall be liable to the Buyer for any damage to or loss of any Buyer's
Supplies occurring or arising after their delivery by (or on behalf of) the
Buyer under Clause 6.1 unless such damage or loss is caused by the inadequate
packing or inherent vice of such Buyer's Supplies; and

 

(ii)shall notify the Supervisor as soon as practicable of any loss of, damage
to, or deficiency in the supply or performance of, any of the Buyer's Supplies
or any late delivery thereof in accordance with Clause 6.3.

 

6.5Where the Builder is liable to the Buyer (under Clause 6.4) for any damage to
or loss of any Buyer's Supplies, the Builder will promptly replace the relevant
Supplies with identical items at its risk and expense. If, notwithstanding all
reasonable efforts by the Builder, it is not possible to obtain identical items
then the Builder will at its risk and expense provide comparable items which are
reasonably acceptable to the Buyer. In all other cases where the Builder gives
notice to the Buyer under Clause 6.4(ii), the Buyer will promptly replace the
relevant Supplies at its risk and expense.

 

6.6Within thirty (30) days after the Ship has been delivered by the Builder and
accepted by the Buyer in accordance with the provisions of this Contract, the
Buyer will remove from the Shipyard any of the Buyer's Supplies which have not
been used in the construction of, or otherwise delivered with, the Ship.

  

7BUILDER'S TALLY OF BUYER'S SUPPLIES

 

7.1The Builder shall make and keep up-to-date records of all Buyer's Supplies
from time to time delivered to the Shipyard and/or other premises of the Builder
(and/or its subcontractors) and, without prejudice to the generality of the
foregoing, the Builder shall ensure that such records are made and kept in the
form usually used by the Builder and/or its subcontractors therefore and show:

 

(i)the date of delivery to the Builder (or its subcontractors) of each batch or
consignment of Buyer's Supplies;

 

(ii)where and how such Buyer's Supplies are stored;

 

11

 

  

(iii)when such Buyer's Supplies are incorporated or installed in, or stowed on,
the Ship; and

 

(iv)the balance of any unused Buyer's Supplies.

 

7.2The Builder shall provide the Supervisor, on a monthly basis, with a complete
set of the records described in Clause 7.1 and all amendments of, or supplements
to, such records.

 

(End of Article 1)

 

12

 

  

ARTICLE 2: SUPERVISION

 

1.SUPERVISOR

 

1.1The Buyer may retain a supervisor (the "Supervisor") and a supervision team
at the Shipyard to maintain close contact with the Builder and, on behalf of the
Buyer, to supervise the building work, and the Builder will assist the Buyer to
obtain any necessary German permissions and authorisations for the Supervisor
and his team to carry out their duties.

 

1.2The Supervisor and his team shall at all times be deemed to be the employees
of the Buyer and the Builder shall be under no liability whatsoever for personal
injuries or other harm to, or death of, the Supervisor or any of his team, or
for damage to, or loss or destruction of, their property, unless such injury,
harm, death, damage, loss or destruction is caused by the negligence and/or
wilful default of the Builder and/or any of the Builder's subcontractors.

 

1.3The Supervisor and his team shall carry out their inspections and supervision
in an efficient manner and in such a way as to avoid any increase in the
building costs or delays to the building work.

 

1.4All salaries and, subject to Clause 1.5, costs and expenses of the Supervisor
and his team shall be for the Buyer's account.

 

1.5The Builder shall provide, free of charge to the Buyer, the Supervisor and
the Supervisor's team:

 

(i)adequately equipped, maintained and serviced changing rooms and offices in
reasonable numbers (including, without limitation, tables, chairs, filing
cabinets, direct call national and international telephones and faxes, word
processing workstations with laser printers in each office all in reasonable
numbers, and one (1) full time secretary) conveniently located in the Shipyard
and in close proximity to the Ship, and

 

(ii)lodgings in Papenburg (or vicinity) and meals at the Shipyard (as far as
available),

 

provided that the Builder may charge the Buyer at cost for such lodgings and
meals, for the secretary and for the use by the Supervisor and his team of the
national and international postage, telephone and fax services provided by the
Builder under this Clause 1.5.

 

1.6A written statement confirming the Supervisor's appointment and the scope of
his actual authority shall be given by the Buyer to the Builder within thirty
(30) days after the Effective Date. Written notice of revocation of appointment
of the Supervisor and/or any change in the scope of his actual authority shall
be given by the Buyer to the Builder immediately after any such revocation
and/or change has been decided upon by the Buyer.

 

1.7The Supervisor and his team shall be deemed to have notice of and shall
observe the safety, security and other rules and precautions in force from time
to time at the Shipyard and at the premises of the Builder's sub-contractors.

 

2.PLAN APPROVAL

 

2.1Each of the Builder and the Buyer acknowledges and agrees that the
construction of the Ship requires co-operation and flexibility on the part of
both parties, especially during the design phase. The plan approval arrangements
referred to in this Clause 2 shall be limited to such plans, drawings and other
documents as are described in section G.4.3 of the Specification. For the
avoidance of doubt and notwithstanding anything to the contrary in this Clause
2, it is agreed that for areas, features and spaces of the Ship that are the
same

 

13

 

  

as the corresponding areas, features and spaces of the Builder’s Hull No. [*],
the Builder is not obliged to prepare new drawings for Buyer’s review and
approval and the Builder may use the drawings approved by the buyer of Builder’s
Hull No. [*] in respect of such areas, features and spaces.

 

2.2Notwithstanding the generality of Clause 2.1, the building work shall be
carried out in strict accordance with the provisions of this Contract, the
Specification and the Plans, and prior to commencement of the building work (and
from time to time thereafter as and when the Buyer may request) the Builder will
provide the Supervisor with a work schedule containing a critical path treatment
of the major and significant elements of the building work, in their proper
sequence, which must be completed to ensure delivery of the Ship by the Delivery
Date.

 

2.3All plans, drawings and other documents required to be developed and supplied
by the Builder to the Buyer for approval shall be delivered by the Builder in
their proposed final form in three (3) copies which shall be delivered to the
Supervisor (or, if the Supervisor is not at the Shipyard at the relevant time,
to the most senior member of the Supervisor's team at the Shipyard unless a
specified member of the team has been nominated by the Supervisor for this
purpose by notice to the Builder and is available at the Shipyard), and the
Builder agrees to use its best endeavours to submit all such plans, drawings and
documents in such a manner that the Buyer may reasonably review and approve or
comment on the same within the periods provided for in Clauses 2.4 and 2.5.

 

2.4Within five (5) working days after the Supervisor's receipt of the plans,
drawings and other documents referred to in Clause 2.3, the Supervisor will
notify the Builder in writing whether or not such plans, drawings and other
documents are sufficient to enable the Buyer to review them pursuant to this
Clause 2; and if any of the plans, drawings or other documents are deficient in
any way, the Supervisor must specify the deficiency and give his reasons in such
notice.

 

2.5If a plan, drawing or other document is not accepted by the Supervisor as
being sufficient for the Buyer's review in accordance with Clause 2.4, the
Builder shall promptly alter the relevant plan, drawing or document without
charge to the Buyer and resubmit it as altered for approval by the Buyer in
accordance with Clauses 2.3 to 2.6. Such approval shall refer only to the
alterations.

 

2.6Any plans, drawings and other documents submitted to the Supervisor and
accepted by him as being sufficient for the Buyer's review must be returned to
the Builder as soon as practicable and, at the latest, within fifteen (15)
working days after the Supervisor's receipt of those plans, drawings and other
documents which the Supervisor has authority to approve on behalf of the Buyer.
If the Buyer needs additional time to review any plans, drawings and other
documents, it will request an extension by written notice to the Builder as soon
as reasonably practicable after the Supervisor's receipt of the relevant plans,
drawings or other documents and the Builder will not unreasonably withhold or
delay its request to such an extension.

 

2.7When returning to the Builder plans, drawings and other documents accepted by
the Supervisor as being sufficient for the Buyer's review, the Supervisor shall
mark them as approved or as rejected by the Buyer provided that all rejections
shall specify with reasons all aspects of the rejected plans, drawings or
documents which do not, or which provide for building work which does not,
conform to the requirements of this Contract, the Plans or the Specification.

 

14

 

  

2.8If a plan, drawing or other document is approved by or on behalf of the
Buyer, the Builder shall proceed with the building work shown therein.

 

2.9If a plan, drawing or other document is rejected (in whole or part) by or on
behalf of the Buyer, the Builder shall promptly alter the relevant plan, drawing
or document without charge to the Buyer and resubmit it as altered for approval
by the Buyer in accordance with Clauses 2.3 to 2.6. Such approval shall refer
only to the alterations.

 

2.10If the Builder does not accept (in whole or part) any rejections made by or
on behalf of the Buyer, the Builder shall promptly notify the Supervisor in
writing and give his reasons in the notice for such non-acceptance. In addition,
if the Buyer reasonably requests any clarification or further information from
the Builder in connection with the Buyer's review and approval of plans,
drawings or other documents, the Builder shall promptly provide the requested
clarification or information to the Supervisor.

 

2.11All building work performed by the Builder prior to approval by the Buyer of
all plans, drawings or documents relating to such work shall be at the sole risk
and expense of the Builder.

 

2.12If the Buyer (or the Supervisor on the Buyer's behalf) fails to return to
the Builder, in accordance with Clause 2.6, any plan or drawing or other
document and this failure is not remedied within two (2) working days after the
Supervisor's receipt of a written notice from the Builder specifying such
failure, such plan or drawing or other document shall be deemed to have been
automatically approved by the Buyer without any comments.

 

2.13If the Builder discovers any feature in the Plans or the Specification which
appears to be inconsistent with the general scheme of the building work or which
might (in the reasonable opinion of the Builder) expose the Builder or the Buyer
to any product liabilities, the Builder shall promptly notify the Supervisor and
submit a proposal to the Supervisor for the Buyer's approval (such approval not
to be unreasonably withheld or delayed) for the removal of the inconsistency or
risk of product liability at the Builder's cost and in the Builder's time. If
the Buyer becomes aware of any feature in the Plans or the Specification which
might (in the reasonable opinion of the Buyer) expose the Builder or the Buyer
to any product liabilities, the Buyer shall promptly notify the Builder after
which the Builder shall promptly submit a proposal to the Supervisor for the
Buyer's approval (such approval not to be unreasonably withheld or delayed) for
the removal of the inconsistency or risk of product liability at the Builder's
cost and in the Builder's time

 

3.WORK APPROVAL

 

3.1Throughout the period during which the Ship is being built the Builder will
conduct its usual quality control programme of inspections, testing and
supervision by a team of the Builder's staff specially designated for this
purpose but the building work and all Parts, as the same may at any time and at
any place be completed or be in progress, shall also be subject to inspection by
and the approval of the Buyer (acting through the Supervisor and his team) and
the Classification Society.

 

3.2The Builder shall at all times during normal working hours give the
Supervisor and the Supervisor's team free and ready access to (and a free right
to inspect) the Ship and Parts at any place where building work is being done or
tests are being carried out or Parts are being processed or stored in connection
with the building of the Ship including, without limitation, the Shipyard and
other yards, workshops and stores of the Builder, and the premises of the
Builder's subcontractors who are doing work in connection with the building of
the Ship or processing or storing Parts, and the Builder shall ensure that the
provisions

 

15

 

  

of this Clause 3.2 are inserted into all subcontracts from time to time made by
it in connection with the building work.

 

3.3The Buyer shall be entitled (but not obliged) to reject all building work and
Parts which do not comply with the requirements of this Contract, the Plans and
the Specification unless and to the extent that such non-compliance is the
direct result of the Builder seeking to avoid (in a manner approved by the
Buyer, such approval not to be unreasonably withheld or delayed) the product
liabilities described in Clause 2.13 provided that all rejections shall be made
in writing, and shall specify with reasons those aspects of the building work or
Parts inspected which do not comply with the requirements of this Contract, the
Plans or the Specification.

 

3.4If any building work or Parts shall be duly rejected by the Buyer as not
complying with the Contract, the Plans or the Specification, the Builder shall
promptly correct or replace such work or Parts at the Builder's cost and in the
Builder's time.

 

4.PLANNED PROGRAMME

 

4.1The Ship shall be constructed in accordance with the planned milestones
programme attached to the Specification as Appendix 8 defining certain stages of
the construction process ("Milestones") which must be completed by the dates
therein specified.

 

4.2The Builder shall submit to the Buyer each month, commencing on the date
falling three (3) months after the Effective Date, until delivery, the following
documentation (the accuracy of which the Builder hereby warrants):

 

(i)a status report on the building work as compared with the planned programme,
including the critical path;

 

(ii)a report setting out the actual progress of the building work during the
previous month as compared with the planned programme;

 

(iii)a list of modifications (if any) agreed during the previous month,
including Contract adjustments, if any, agreed during that month;

 

(iv)a report on the delivery of subcontracted materials during the previous
month (the precise nature and form of which report shall be agreed, from time to
time, between the Buyer and the Builder).

 

4.3Without prejudice to the Builder's obligations under this Contract, if the
construction of the Ship should, for any reason whatsoever, be delayed beyond
the time-frame indicated in the planned programme, the Builder shall immediately
notify the Buyer. If the delay which has occurred is not a permissible delay,
the Builder shall within fourteen (14) working days after provision of such
notification provide to the Buyer a written schedule describing the steps
(including any appropriate increase in manpower and material resources) the
Builder intends to take to recover the time lost. The Builder and the Buyer
shall meet at the earliest opportunity to discuss the proposal and the Builder's
detailed plans for implementation of the same.

 

5.MINOR ALTERATIONS

 

5.1Subject to Clause 3.2 in Article 1 and to Article 3, approvals and other
decisions of the Buyer in relation to the design and performance of the building
work shall be final and may not be revised or revoked without the prior written
approval of the Builder provided that the Builder shall not withhold its
approval for any minor alterations or revisions requested by the Buyer which (in
the reasonable opinion of the Builder) would not:

 

16

 

  

(i)delay or increase the cost of the building work or have a material adverse
affect on the Builder's planning or programme for the building work; or

 

(ii)otherwise constitute a material modification of this Contract, the Plans or
the Specification; or

 

(iii)require the Builder to jeopardise its contracted building schedule(s) for
other ships.

 

6.TECHNICAL DISPUTES

 

6.1If, at any time during the design phase or any other stage of the building
work, there is a difference of opinion between the Builder and the Buyer in
relation to any technical matter, then either party may give a notice to the
other party and if the parties do not resolve the difference of opinion within
five (5) working days after the date of service of such a notice, the Builder or
the Buyer may require that the difference of opinion be treated as a Dispute of
a technical nature to be resolved in accordance with Clause 1 of Article 13.

 

(End of Article 2)

 

17

 

  

ARTICLE 3: MODIFICATIONS

 

1.MODIFICATIONS

 

1.1This Contract, the Plans and the Specification may be modified from time to
time by agreement of the parties. The Builder shall act in good faith and on an
open book basis to implement modifications requested by the Buyer, and/or any
modifications required to be made under Clause 2 which are occasioned by any
changes in the Class Rules or in any of the Regulatory Rules after the Effective
Date, subject to the Buyer agreeing to necessary modifications to the Contract
Price, the Delivery Date and any other relevant provisions of this Contract. The
Builder agrees to act in good faith and on an open book basis to implement any
such modifications:

 

(i)at the lowest cost reasonably possible;

 

(ii)within the shortest period of time reasonably possible; and

 

(iii)without any loss in the relative priority of the building work for the Ship
compared to other construction work in the Shipyard,

 

provided that nothing in this Clause 1.1 shall require the Builder to jeopardise
its contracted building schedule(s) for other ships.

 

1.2Any agreement on a modification ("AOM") of this Contract, the Plans or the
Specification shall include:

 

(i)any increase or decrease in the Contract Price;

 

(ii)any change in the Delivery Date, and

 

(iii)any other adjustment to or amendment of any relevant provisions of this
Contract, the Plans or the Specification,

 

which is directly, necessarily and reasonably occasioned by such modification.

 

Unless otherwise expressly agreed in writing by the Buyer, for each AOM the
increased costs or savings in costs directly, necessarily and reasonably
occasioned by the relevant modifications shall be calculated as the sum of:-

 

(i) the net positive or negative change in (a) the Builder's actual design costs
(excluding profit and SG&A expenses), (b) the Builder's actual labour costs
(excluding profit and SG&A expenses), and (c) the Builder's actual material
costs (excluding profit and SG&A expenses); and

 

(ii) a fixed profit margin for the Builder of [*], which margin (a) covers and
includes all compensation, financing, guarantee, insurance, profit,
remuneration, risk and other factors whatsoever in connection with the relevant
AOM, and (b) shall be applied only in the case of a net increase in the costs
directly, necessarily and reasonably occasioned by such AOM.

 

For these purposes, the Builder's "SG&A" expenses mean the Builder's combined
operating expenses including expenses for contracting, payroll, design,
engineering and production, purchasing and sales, and all other administrative
and operational expenses.

 

1.3Whenever so requested by the Buyer, the Builder will verify its calculation
of any modification costs by providing to the Buyer, on an open book basis, a
reasonably detailed explanation of the Builder’s calculations and details of the
man-hours and other data used in connection with any of the alterations or
changes occasioned by any modification to be made under this

 

18

 

  

Article 3. For all purposes of this Contract, the expression "open book basis"
means the provision by or on behalf of the Builder (subject to such provision
being reasonably practicable on the part of the Builder, or possible without
breach of confidentiality restrictions binding on the Builder) of all such
invoices and other supporting information, and of all such calculations,
determinations and other data as may be required in order to afford complete
transparency to the Buyer in relation to the Builder's calculations. Each
agreement on a modification of this Contract, the Plans or the Specification
shall be recorded and evidenced by an AOM based on the form set out in Schedule
3 of this Contract each of which, when signed by the duly authorised
representatives of the Builder and the Buyer, shall constitute an amendment to
this Contract and/or the Plans and/or the Specification. Following the signature
of each AOM the Builder shall implement the modifications referred to therein.

 

1.4If there is any Dispute between the parties as to any of the matters referred
to in Clause 1.2 then, if the Buyer so requires, the Builder will make the
requested modification before the Dispute has been resolved provided the Buyer
confirms its willingness to pay the amount found due to the Builder in respect
of such modification.

 

1.5Throughout the construction period, the Builder and the Buyer will co-operate
and work closely together on an open book basis in order to try to identify and
agree on cost savings in the construction of the Ship which shall not diminish
the general appearance, safety and operational aspects of the Ship. The agreed
cost savings will be recorded as modifications in accordance with the provisions
of this Clause 1.

 

1.6In costing all modifications: (i) the Builder will give due credit to the
Buyer where implementation of a modification will relieve the Builder from costs
or work that it would otherwise have had to incur or carry out in performing its
obligations under this Contract, and (ii) the Buyer will be duly debited where
implementation of a modification will burden the Builder with costs or work
which are in excess of costs and work that the Builder would otherwise have had
to incur or carry out in performing its obligations under this Contract.

 

1.7Within the Contract Price for the Ship the implicit unit cost of each grade
of passenger cabin is listed in a table attached to the Specification as
Appendix 9. Until phase 6-7 of the architectural plan, the Buyer may modify the
number of passenger cabins on the Ship on the cost basis and within the
following scale parameters:

 

(i)The cost increase referable to each cabin added to the Ship, and the cost
saving referable to each cabin removed from the Ship, will be as specified for
each grade of cabin in the table referred to above. In addition, (a) due credit
will be given to the Buyer where the addition or removal of cabins will relieve
the Builder from costs or work that the Builder would otherwise have had to
incur or carry out in performing its obligations under this Contract, and (b)
the Buyer will be duly debited where the addition or removal of cabins will
burden the Builder with costs or work which are in excess of costs and work that
the Builder would otherwise have had to incur or carry out in performing its
obligations under this Contract.

 

(ii)The additional number of passenger cabins on the Ship will not exceed a
total of 25 cabins with a total of 50lower berths.

 

(iii)The increase of the gross tonnage of the Ship as result of cabin
modifications will not exceed 300 GT. Apart from this permitted increase in the
gross tonnage, the cabin modifications will not change

 

19

 

  

any of the other main dimensions or main technical characteristics of the Ship
as defined in the specifications.

 

2.CLASSIFICATION AND REGULATORY CHANGES

 

2.1If, after the Effective Date, any Class Rules and/or any Regulatory Rules are
changed by the Classification Society or any Regulatory Authority, the Builder
shall promptly notify the Buyer in writing of the relevant change(s) and of the
necessary modifications to be made to this Contract, the Plans and the
Specification.

 

2.2If, following its receipt of a notice under Clause 2.1, the Buyer reasonably
considers that the operation of the Ship in its intended service would permit of
a dispensation or waiver, the Builder will at the request of the Buyer apply for
a dispensation from, or waiver of compliance with, the relevant change(s).

 

2.3If the Buyer does not require the Builder to apply for a dispensation or
waiver (or it has not been possible to obtain a dispensation or waiver) within a
period of fifteen (15) days after the Buyer's receipt of a notice under Clause
2.1 (or such longer period of time as the parties may agree to be reasonable in
the light of all the circumstances then prevailing), the parties shall make an
agreement to modify this Contract in accordance with Clause 1 and thereafter the
Builder shall make the relevant change(s) in the design or building of the Ship.

 

3.SUBSTITUTION OF PARTS

 

3.1If (notwithstanding all reasonable efforts on the part of the Builder and
provided that orders for the same were placed in good time by the Builder) any
Parts are not available at the time required for their installation or
incorporation in the Ship, the Builder may (with the prior written approval of
the Buyer) use suitable substitute Parts which are at least equal to the
standard and quality of the Parts which were not available and which are capable
of meeting all of the requirements of:

 

(i)this Contract, the Plans and the Specification; and

 

(ii)the Classification Society and the Regulatory Authorities.

 

3.2Where a proposed substitution of Parts is approved by the Buyer, the Builder
shall:

 

(i)bear all additional costs and expenses whatsoever in relation to such
substitution; and

 

(ii)credit the Buyer with any cost savings occasioned by such substitution.

 

(End of Article 3)

 

20

 

  

ARTICLE 4: TITLE AND INSURANCES

 

1.TITLE, RISK AND ENCUMBRANCES

 

1.1Title to the Ship and all Parts (but not Buyer's Supplies, title to which
will at all times be and remain with the Buyer) shall pass to the Buyer upon the
Ship's delivery to, and acceptance by, the Buyer in accordance with Clause 1 in
Article 7 and until such delivery and acceptance shall have occurred all risks
connected with the building work - including, without limitation, all risks in
relation to the Ship, all Parts and all Buyer's Supplies from the time when they
are taken into the custody of the Builder or any of its subcontractors - shall
lie exclusively with the Builder.

 

1.2Immediately upon:

 

(i)the receipt by the Builder (or any of its subcontractors) of any Buyer's
Supplies; and

 

(ii)the delivery to, or fabrication by, the Builder (or any of its
subcontractors) of all other Parts,

 

the Builder shall mark (or cause its relevant subcontractors to mark) the same
and the Ship (as it is from time to time built) with Hull number [*].

 

1.3The Builder shall have no authority to create (and waives all rights to
create) any encumbrances whatsoever over any of the Buyer's Supplies, nor shall
it permit any encumbrances of any kind (other than permitted encumbrances) to be
imposed on or asserted against any of the Buyer's Supplies.

 

1.4At any time when a payment is due to the Builder under this Contract, and at
all other reasonable times, the Buyer may require the Builder to provide a
written statement satisfactory to the Buyer showing what, if any, encumbrances
of any kind (other than permitted encumbrances) have been or are liable to be
imposed on or asserted against any of the Buyer's Supplies.

 

1.5If any encumbrance of any kind (other than any permitted encumbrance) is
imposed on or asserted against any of the Buyer's Supplies, the Builder shall
promptly notify the Buyer and shall, not later than ten (10) days thereafter,
secure the discharge or release of such encumbrance provided that if the Builder
desires to contest any such encumbrance and such discharge or release is not
available under law during such contest (including, without limitation, through
the filing of a bond or other security), the Builder shall immediately take such
steps as in the opinion of the Buyer shall prevent such encumbrance from
delaying or otherwise adversely affecting the building work and shall indemnify
fully, hold harmless and defend the Buyer and all other protected parties from
and against all Losses which any of them may sustain or incur as a result of the
imposition of any such encumbrance.

 

1.6Notwithstanding the provisions of Clause 1.5, the Buyer may secure the
removal of any such encumbrance in which event the Builder shall reimburse the
Buyer in full for its costs (including legal fees) of securing such discharge or
release by deducting such sum from any payments due or to become due to the
Builder under this Contract save that if any such cost is in excess of the
amount of any such reimbursement by deductions, the Builder shall pay the amount
of such excess to the Buyer promptly upon demand.

 

1.7Notwithstanding the provisions of Clause 1.5, the Buyer, without securing the
discharge or release of any such encumbrance, may nevertheless withhold from any
payments due or to become due to the Builder, unless and until such encumbrance
is discharged or released

 

21

 

  

by the Builder, a sum equal to the amount reasonably determined by the Buyer to
be required to secure the discharge or release of such encumbrance (which amount
shall include the estimated amount of all expenses which might be incurred in
connection therewith, including legal fees).

 

1.8Prior to the installation of any of the Buyer's Supplies:

 

(i)the Builder may require the Buyer to state in writing whether any permitted
encumbrances have been imposed on or asserted against the relevant Buyer's
Supplies and to discharge any such permitted encumbrances prior to the
installation of such Buyer's Supplies, and if the Buyer fails to discharge any
such permitted encumbrances, the Builder may withhold the installation of the
relevant Buyer's Supplies in which case any resulting delays will be the Buyer's
responsibility; and

 

(ii)the Buyer may require the Builder to confirm in writing that the
representations made by it in Article 10, Clause 1.2(ii) remain in all respects
true and accurate and to procure that the Builder's financiers confirm in
writing to the Buyer that they have no grounds for making (nor any expectation
of acquiring grounds for making) any claims against the Builder or the Ship, and
if the Builder or its financiers fails to deliver any such statement, the Buyer
may require the Builder to withhold the installation of the relevant Buyer's
Supplies in which case any resulting delays will be the Builder's
responsibility.

 

2.INSURANCES

 

2.1During the currency of this Contract and until her delivery to the Buyer the
Ship, all Parts, and all Buyers' Supplies (up to a maximum aggregate value of
[*]) taken into the custody of the Builder (or any of its subcontractors) and
whether or not built into or installed on or in the Ship, shall be at the
exclusive risk of the Builder which shall at its own expense keep the same
insured on policy terms, and with first class brokers and underwriters approved
by the Buyer and its financiers in respect of and against all usual marine and
builder's risks, including protection and indemnity risks, tests risks and war
risks. All premiums and deductibles shall be for the sole account of the
Builder. Neither the brokers nor the underwriters shall have any rights of
recourse against the Ship or any of the protected parties, or any rights to make
any deduction, set-off or other withholding from or against any sum payable to
the Buyer or its assignees in connection with the Insurances.

 

2.2The amount of the insurances (the "Insurances") to be arranged by the Builder
under this Article shall be not less than the Contract Price.

 

2.3All Insurances shall be taken out by the Builder naming the Builder as the
assured party and the Buyer as the co-insured party for their respective
interests. The Insurances shall contain loss payable provisions reasonably
acceptable to the Buyer and its financiers.

 

2.4All Insurances shall provide that there shall be no recourse against the
Ship, any of the protected parties or Buyer's assignees for the payment of any
premiums or commissions and that no cancellation of the Insurances, for any
reason whatsoever, shall become effective unless and until fourteen (14) days -
or seven (7) days, in the case of war cover - prior written notice has been
given by the relevant brokers or insurers to the Buyer.

 

2.5The Builder shall supply the Buyer prior to the commencement of construction
of the Ship with a cover note and all related documents specifying the terms of
the Insurances and security (which shall be as usual for the London insurance
market) for the Ship.

 

22

 

  

2.6If at any time there is:

 

(i)any lapse in the insurance coverage which the Builder is required to arrange
under this Clause 2, the Buyer may effect replacement coverage at the Builder's
expense; or

 

(ii)any failure by the Builder to pay any premiums due in respect of the
Insurances, the Buyer may pay the same and recover the relevant payment(s) from
the Builder.

 

3.LOSS OR DAMAGE

 

3.1In the event of any partial loss of the Ship before delivery:

 

(i)the loss shall be made good by the Builder as soon as reasonably possible,
the Delivery Date shall be extended in accordance with Clause 1 in Article 5
(provided that the cause of the partial loss is excused under that Clause) and
the partial loss proceeds referable to the Ship and/or Parts (other than Buyer's
Supplies) subject to the partial loss shall be applied by the Builder in making
good the partial loss to the approval of the Buyer, the Classification Society
and the Regulatory Authorities; and

 

(ii)the partial loss proceeds referable to any Buyer's Supplies subject to the
partial loss shall be paid to the Buyer.

 

3.2In the event of the total loss of the Ship before delivery, either the
Builder or the Buyer shall be entitled to terminate this Contract by written
notice to the other, such notice to be delivered within thirty (30) days after
the date (the "Determination Date") on which it is determined that the Ship has
become a total loss pursuant to Clause 3.6 below.

 

3.3If, following the total loss of the Ship, neither party terminates this
Contract pursuant to Clause 3.2, the Builder shall proceed with the building of
the Ship in accordance with this Contract and the Delivery Date shall be
extended in accordance with Clause 1 in Article 5 provided that the cause of the
total loss is excused under that Clause.

 

3.4If there is a total loss of the Ship before delivery, then:

 

(i)if either party elects to terminate this Contract pursuant to Clause 3.2, the
Builder shall within ninety (90) days from (and including) the Determination
Date pay to the Buyer an amount equal to the sum of:

 

(a)all payments previously made by the Buyer to the Builder under this Contract
together with interest thereof at the relevant rate calculated from the date on
which the Builder received each such payment to the date on which the
reimbursement is received by the Buyer, and

 

(b)the Buyer's Supply Costs in respect of any Buyer's Supplies which are subject
to the total loss or which cannot be removed in sound condition from the Ship,
the Shipyard or other place(s) where they are stored and returned to the Buyer,

 

and in addition the Builder will return to the Buyer, free from all encumbrances
(other than permitted encumbrances) all Buyer's Supplies which have not been
lost or damaged and which can be removed in sound condition from the Ship, the
Shipyard and other place(s) where they are stored; or

 

23

 

  

(ii)if neither party terminates this Contract pursuant to Clause 3.2, the
Builder shall within ninety (90) days from (and including) the Determination
Date pay to the Buyer the Buyer's Supply Costs in respect of any Buyer's
Supplies which are subject to the total loss.

 

3.5To the extent that any amounts are paid by the Builder to the Buyer under
Clause 3.4 and the Buyer also receives any proceeds of the Insurances in respect
of the same loss, the Buyer will account to the Builder for the relevant excess
amount. To the extent that any of the amounts referred to in Clause 3.4 are
received by the Buyer out of the proceeds of the Insurances, the Builder's
liability under Clause 3.4 shall be limited to payment of the remainder of the
amounts referred to in Clause 3.4.

 

3.6A total loss shall be deemed to have occurred:

 

(i)if it consists of an actual loss, at noon Papenburg time on the actual date
of loss; or

 

(ii)if it consists of a constructive or compromised or arranged or agreed total
loss, at noon Papenburg time on the date on which notice of abandonment of the
Ship is given to her insurers or (if her insurers do not admit the claim for a
total loss) at the time on the date at which a total loss is subsequently
adjudged to have occurred by a competent court or arbitration tribunal or
liability in respect thereof as a total loss is admitted by underwriters.

 

(End of Article 4)

 

24

 

  

ARTICLE 5: PERMISSIBLE DELAYS

 

1.EXTENSION OF TIME FOR BUILDING WORK

 

1.1If the Builder gives notice as provided in Clauses 2.1, 2.2 and 2.3 the
Builder shall be entitled to an extension of the Delivery Date but only if:

 

(i)there is a specific cause of delay which the Builder can prove will solely
and directly delay delivery of the Ship beyond the Delivery Date and which cause
is delaying or will delay building work which is in the critical path of
delivery of the Ship for more than one working day;

 

(ii)such cause of delay is one of the excusable causes set out in Clause 1.3;

 

(iii)the Builder proves that it has used and is continuing to use all reasonable
efforts to avoid, prevent, minimise and overcome the actual delay in delivery of
the Ship including, without limitation, by the performance of other or
additional building work provided that such other or additional building work
does not jeopardise the Builder's contracted obligations for the construction of
other ships; and

 

(iv)but for such cause of delay the Ship would have been delivered on time,

 

provided that the length of any such extension shall be the number of days by
which the Builder can prove that the Delivery Date for the Ship actually will be
delayed solely and directly by each such cause of delay.

 

1.2The Builder shall at all times have the burden of proving each of the matters
required to be established by this Clause 1 and in the event that it is not
possible for it to prove whether, or to what extent, any delay in delivery is
directly and solely attributable to a cause which is excused by the provisions
of this Clause 1, the Builder shall not be entitled to any extension of the
Delivery Date.

 

1.3The Builder shall be entitled to an extension of the Delivery Date, as
provided in Clause 1.1, for any delay caused:

 

(i)by the Buyer (other than such delays, if any, as are caused by the Buyer in
the proper and timely exercise of any of its rights or obligations under this
Contract);

 

(ii)by legislation or other formal action by or on behalf of the German
government (or any agency or other authority of such government) prohibiting or
otherwise preventing the Builder from proceeding with the building work;

 

(iii)by war or warlike events or terrorist attacks or riots or the imposition of
embargoes where any of the foregoing involves any of the Builder's
subcontractors outside Germany who supply important parts (such as engines,
major castings or major forgings);

 

(iv)by extraordinary weather conditions not included in normal planning;

 

(v)by such strikes, lockouts and other labour disturbances of the Builder or
those of its subcontractors who supply important parts (such as engines, major
castings or major forgings) as are beyond the Builder's control;

 

(vi)by such accidents, explosions, fires, disruptions of power supplies and
other similar occurrences as are beyond the Builder's control;

 

25

 

  

(vii)by the late delivery or non-delivery to the Builder of any Parts or the
late performance or non-performance of the Builder's subcontractors provided
that the late delivery or non-delivery or the late performance or
non-performance resulted from causes which would entitle the Builder to an
extension of the Delivery Date under this Clause 1 and provided that the Builder
proves that it has exercised due diligence (a) in contracting for such Parts and
with such subcontractors, (b) in the performance of any acts required of it with
respect to such Parts or subcontractors, (c) in monitoring the acts and
circumstances of such subcontractors, and (d) in expediting deliveries or
performance under the Builder's purchase or subcontracts or procuring equivalent
substitute performance in the event of the late delivery of such Parts or the
under-performance in such purchase or subcontracts; or

 

(viii)by unfavourable weather conditions if commencement of the sea trials tests
is postponed or such tests are discontinued pursuant to Clause 1.4 in Article 6
by reason of such conditions and the number of days thereafter during which such
tests cannot be undertaken exceed three (3) in total, then any further days
during which the weather conditions remain unfavourable may be claimed (subject
to the other provisions of this Clause 1) as a permissible delay.

 

1.4Notwithstanding anything to the contrary in this Clause 1, the Builder shall
not be entitled to any extension of the Delivery Date for:

 

(i)any delay resulting from a cause of delay which has itself been caused or
contributed to by any error, neglect, omission or other default of the Builder
or any of its subcontractors;

 

(ii)any delay resulting from a cause of delay in existence as of the Effective
Date; or

 

(iii)any delay resulting from a cause of delay, which was or reasonably should
have been foreseen or anticipated by the Builder by reason of facts which were,
or after reasonable enquiry should have become, known to the Builder as of the
Effective Date; or

 

(iv)any delay resulting from a cause of delay which reasonably could have been
avoided by the Builder;

 

(v)any delay resulting from the late delivery or non-delivery or the late
performance or non-performance or other default of a subcontractor, if such
delay results from a cause of delay in effect published and announced as of the
date of the award of the relevant purchase contract or subcontract;

 

(vi)any delay resulting from any Dispute or legal proceeding under this
Contract, provided that in the case of any building work under Dispute which
would otherwise be commenced prior to the resolution thereof the Builder shall
not be required to proceed therewith (and a corresponding extension of the
Delivery Date shall be allowed) if, after written request by the Builder, the
Buyer fails to confirm forthwith its willingness to pay the amount found due in
respect of such work; or

 

(vii)any delay in moving the Ship from the Shipyard to the open sea due to
extraordinary weather conditions not included in normal planning.

 

2.DELAY NOTICES

 

2.1The Builder shall give written notice to the Buyer of a cause of delay
pursuant to Clause 1.3 as soon as practicable and no later than five (5) days
after the date on which the Builder

 

26

 

  

first has knowledge of such cause of delay and in such notice the Builder shall
describe the cause of the delay, the date of commencement (or first occurrence)
of the cause, its expected duration and its expected effect on the Builder's
ability to carry on with the building work.

 

2.2The Builder will provide the Buyer with regular written status reports (at
such reasonable intervals as the Buyer may request) with respect to any delay in
respect of which the Builder has given notice pursuant to Clause 2.1 and as to
the steps being taken (and planned) by the Builder to minimise and overcome any
actual delay in delivery of the Ship.

 

2.3Within five (5) days after any cause of delay set forth in Clause 1.3 has
ceased to exist, the Builder shall notify the Buyer of such cessation and give
the Buyer a written statement of the actual or estimated delay in the completion
of the building work resulting from such cause together with such detailed
documentation as is then available to it justifying such extension, and any such
detailed documentation thereafter becoming available to the Builder shall be
promptly be given to the Buyer.

 

2.4On the basis of the notices, reports, statements and information given to the
Buyer by the Builder relating to any actual or estimated delay in delivery (and
such further information and documentation as the Buyer may reasonably request),
the Buyer and the Builder shall confer and attempt to agree upon the number of
days by which the Delivery Date shall be extended provided that if the Buyer and
the Builder cannot so agree within thirty (30) days after the completion of any
such conference, the extension of the Delivery Date (if any) shall be determined
as a Dispute pursuant to the provisions of Article 13.

 

2.5The extension of the Delivery Date provided for in this Article shall be the
only remedy for delay to which the Builder shall be entitled and, by way of
illustration but not limitation, the Builder shall not be entitled to damages or
any adjustment in the Contract Price.

 

(End of Article 5)

 

27

 

  

ARTICLE 6: TESTS, LIQUIDATED DAMAGES AND CERTAIN TERMINATION RIGHTS

 

1.TESTS

 

1.1At its sole and direct risk and expense, the Builder shall subject the Ship
and specified Parts to the tests in order to ascertain whether the Ship and such
Parts have been completed in full accordance with this Contract, the Plans and
Specification.

 

1.2The Buyer shall be entitled to have the Supervisor and his team present at
all tests and the Builder shall give the Supervisor:

 

(i)two (2) days prior written notice of all tests (except sea trials tests) (a)
designated for such notice by the Buyer after its receipt from the Builder of an
agreed schedule of tests and (b) scheduled to take place on week-ends or other
non-working days; and

 

(ii)twenty four (24) hours prior written notice of all other tests (except sea
trials tests).

 

1.3The Builder shall give the Supervisor fifteen (15) days' estimated, and seven
(7) days' definite, prior written notice of the time and the place for the sea
trials tests provided that only one (1) day's prior written notice need be given
to the Supervisor with respect to retrials at sea conducted within three (3)
days after completion of a previous sea trial at or upon which the need for such
retrial was determined.

 

1.4If the weather conditions on the date specified for the sea trials tests are
(in the reasonable opinion of the Builder) so unfavourable that they would
prevent the Builder from carrying out such tests then the same shall take place
on the first available day thereafter that weather conditions permit. If, during
the sea trials tests sudden and unexpected changes in the weather occur which,
in the reasonable opinion of the Builder, are such as to prevent the
continuation of such tests then the Builder shall have the option of continuing
such tests or of postponing them until the next following favourable day unless
the Buyer shall (in its option) agree to accept the Ship on the basis of the
tests made.

 

1.5The failure of the Supervisor to be present at any test, after due notice,
shall (unless such failure is due an event or combination of events outside the
Supervisor's control) be deemed to be a waiver of the Supervisor's right to be
present at the relevant test and the Buyer shall be obliged to accept the
results of such test on the basis of acceptance by the Builder and the
Classification Society.

 

1.6All tests conducted without notice to the Supervisor shall be reconducted by
the Builder on due notice to the Supervisor at the sole risk and expense of the
Builder.

 

1.7If a Defect is discovered during any test the Builder shall, after correcting
such Defect, be required to make such further tests as may be necessary in
extent and number to demonstrate and confirm the complete correction thereof
provided that additional sea trials tests will not be required if the correction
of any such Defect can be verified in shop or dock tests, and the sole and
direct risk and expense of all such further or additional tests shall be borne
by the Builder.

 

1.8The term "Defect" means:

 

(i)any defect in the Ship or in any Part installed or incorporated in, stowed on
or otherwise delivered with the Ship (including work relating to the
installation of Buyer's Supplies installed by the Builder or its subcontractors)
which is due to incomplete or defective materials, workmanship, construction or
design or any

 

28

 

  

failure to comply with the relevant recommendations of any subcontractors or
other parties,

 

(ii)any inherent vice, breakdown, incompleteness, omission or other deficiency
of the Ship or any Part,

 

(iii)any failure of the Ship or any Part or any aspect of the building work to
comply with any of the requirements of this Contract, the Specification or the
Plans, or the requirements of any of the subcontractors used in connection with
this Contract, or

 

(iv)the existence of any condition, notation, qualification, recommendation,
reservation or restriction in relation to any certificate issued by the
Classification Society or any Regulatory Authority,

 

provided that the term "Defect" shall not include any fault in any of the
Buyer's Supplies which were properly received, handled, installed or
incorporated in, stowed on or otherwise delivered with, the Ship by the Builder
in accordance with the requirements of this Contract, the Specification and the
Plans.

 

1.9After all tests have been satisfactorily performed and completed, the Builder
shall:

 

(i)take the Ship to the sea port referred to in Article 1, Clause 1.1(i)(e) and
open up such machinery as (a) the Classification Society and/or the Regulatory
Authorities may require and/or (b) the Buyer may reasonably require, for
post-tests inspection and examination;

 

(ii)correct any Defects then appearing in such machinery; and

 

(iii)close, connect, retry and retest the machinery, as appropriate, and then
make the Ship ready for service, and

 

thereafter the Buyer may require a final post-tests examination and inspection
at which the Builder shall demonstrate and confirm to the Buyer the complete
correction of any and all Defects in such machinery.

 

1.10Not later than two (2) weeks before the anticipated Delivery Date, the
Builder and the Buyer shall prepare and agree a final punch list of items which
the Buyer considers defective from the perspective of first class shipping
and/or shipbuilding practice and, subject always to Article 7 Clauses 1.5 and
1.6, the Builder shall be obliged to rectify such items before delivery.

 

1.11No later than twelve (12) months before the anticipated Delivery Date, the
Builder and the Buyer shall in good faith discuss and agree upon the parameters
(which including timelines and numbers of persons) and bases by reference to
which the Buyer may send additional representatives and crew members to the
Shipyard and the Builder's facility at the Delivery Port in order to attend
tests and for familiarisation, training and other usual pre-delivery purposes.

 

2.LIQUIDATED DAMAGES

 

2.1The Builder agrees that certain Defects and certain delays in the delivery of
the Ship shall result in the reduction of the Contract Price by way of the
liquidated damages provided for in this Clause 2.

 

29

 

  

2.2The guaranteed trial speed ("GTS") of the Ship at a mean moulded draft of [*]
shall be [*] and shall be demonstrated by the Builder during the sea trials
tests under the conditions described in section G.2.5 of the Specification. If
at any time the Builder anticipates that, or if the sea trials tests demonstrate
that, there will be a deficiency in the GTS the Builder shall promptly develop
and provide the Buyer with a proposal to remedy the deficiency at the Builder's
cost.

 

2.3If the Builder fails to remedy any deficiency in the GTS before delivery, the
Builder shall have no liability to the Buyer if the actual speed of the Ship as
determined during the final sea trials tests is up to [*] below GTS but
commencing with a deficiency of more than [*] in actual speed below the GTS the
Contract Price shall be reduced by way of liquidated damages as follows: (i) for
[*], a total sum of [*]; (ii) for [*], a total sum of [*], with fractions of a
knot being calculated in proportion provided that if the Defect in the actual
speed of the Ship is more than [*] below the GTS, then the Buyer may, at its
option, either accept the Ship at a reduction in the Contract Price for such
Defect of [*] or reject the Ship and terminate this Contract pursuant to Clause
2 in Article 9.

 

2.4The guaranteed fuel consumption ("GFC") of each of the diesel engines of the
Ship at [*] power of MCR without attached pumps shall be [*] plus a [*] margin
and a calorific value of fuel oil of [*] in ISO conditions and shall be
demonstrated by the Builder in tests conducted at the engine manufacturers' test
bed.

 

2.5If the Builder fails to remedy any deficiency in the fuel consumption of the
Ship's diesel engines before delivery the Contract Price shall be reduced by way
of liquidated damages by the sum of [*] for each [*] increase in fuel
consumption above GFC up to a maximum of [*] over the GFC with fractions of
every [*] being calculated in proportion provided that if the fuel consumption
is more than [*] above the GFC, the Buyer may, at its option, either accept the
Ship at a reduction in the Contract Price for such Defect of [*] or reject the
relevant engine(s) (without prejudice to its other rights with respect to the
Ship).

 

2.6The guaranteed deadweight capacity of the Ship shall be [*] under the
conditions defined in sections G.2.3 and G.2.4 of the Specification and shall be
demonstrated by the Builder in the specified deadweight capacity test.

 

2.7If the Builder fails to remedy any deficiency in the Ship's deadweight
capacity before delivery, the Builder shall have no liability to the Buyer if
the actual deadweight capacity of the Ship as determined in accordance with the
Specification is less than [*] below the guaranteed deadweight capacity but the
Contract Price for the Ship shall be reduced by way of liquidated damages by the
sum of [*] for each full metric ton of such deficiency being more than [*] up to
a maximum deficiency of [*] at a draft of not more than [*] even keel with
fractions of each metric ton being calculated in proportion provided that if the
actual deadweight deficiency at a mean moulded draft of not more than [*] even
keel is more than [*], the Buyer may, at its option, either accept the Ship at a
reduction in the Contract Price of [*] for such Defect or reject the Ship and
terminate this Contract pursuant to Clause 2 in Article 9.

 

2.8The guaranteed cabin capacity of the Ship shall be as defined in sections
G.2.2.1 and G.2.2.2 of the Specification and no change shall be made to such
cabin capacity without the Buyer's prior written consent. If the number of
completed and fully habitable cabins of any of the passenger or crew grades
referred to in Clause 2.1 (iii) and (iv) of Article 1 is lower than the number
of cabins specified for any such grade, subject to the following provisos the
Buyer will accept the Ship with a to be agreed reduction in the Contract Price
for the Ship calculated on a fair and reasonable basis so as to compensate the
Buyer for its estimated loss directly and naturally resulting, in the ordinary
course of events, from the relevant cabin

 

30

 

  

deficiency provided that (i) if the shortfall in the number of completed and
fully habitable cabins (irrespective of the grades of cabins involved) exceeds
10 cabins, or (ii) if the parties are unable to agree upon a reduction in the
Contract Price the Buyer may reject the Ship and terminate this Contract
pursuant to Clause 2 in Article 9. For the purposes of this Clause 2.8 sound and
vibration effects shall be excluded when evaluating whether or not a cabin is
fully habitable, such effects being regulated by Clauses 2.9 to 2.12 of this
Article.

 

2.9The Builder will carry out its works so that at the time of delivery of the
Ship under this Contract, and after taking into account the maximum allowed
deviations and tolerances referred to in section G.5.2 of the Specification, the
Ship shall fulfil the same requirements in relation to noise levels, sound
insulation, impact sound insulation and vibration levels (the "S&V
Requirements") as are defined by the Classification Society for
its notations CRN (1) and CRN (2), as far as applicable pursuant to the
Specification.

 

2.10If the S&V Requirements are not fulfilled in any of the passenger or crew
cabins or in any other of the spaces referred to in section G.5.2 of the
Specification then, before delivery of the Ship, the Builder shall take all such
remedial steps and carry out all such further tests and measurements as shall be
reasonably required to demonstrate the complete and permanent correction of
the relevant deficiencies.

 

2.11If, after the steps taken by the Builder pursuant to Clause 2.10, the S&V
Requirements are not fulfilled in any of the passenger or crew cabins or in
any other of the spaces referred to in section G.5.2 of the Specification then,
subject always to the Buyer's rights under Clause 2.12, at delivery of the
Ship the Builder shall be liable to compensate the Buyer for such deficiencies
through an agreed reduction in the Contract Price.

 

2.12If, after the steps taken by the Builder pursuant to Clause 2.10, the S&V
Requirements are not fulfilled in: (a) any of the top grades of passenger cabins
(meaning penthouse suites, courtyard suites and corner suites); or (b) in [*] of
the other passenger cabins, irrespective of the grade(s); or (c) in [*]
of spaces referred to in section G.5.2 of the Specification, then the Buyer may,
at its option, either accept the Ship at an agreed reduction in the Contract
Price or the Buyer may reject the Ship and terminate this Contract pursuant to
Clause 2 in Article 9.

 

2.13All reductions in the Contract Price provided for under any of Clauses 2.3,
2.5, 2.7, 2.8, 2.11 and/or 2.12 shall be determined on delivery of the Ship and
made by means of set-off and deduction from the payments to be made by the Buyer
on delivery of the Ship.

 

2.14The Builder: (i) acknowledges that the Buyer intends to arrange for the
Ship's maiden cruise with fare paying passengers to be held on the Ship's
relocation voyage from the Delivery Port; (ii) acknowledges that it is
imperative for the Ship to be ready at the time, and in the condition, provided
for in this Contract so as to enable the Buyer to fulfil its commitments in
relation to the Ship's maiden cruise; (iii) agrees to do all it can to assist
the Buyer to fulfil its commitments in relation to the Ship's maiden cruise; and
(iv) acknowledges that if delivery of the Ship is not made on the Delivery Date,
the Buyer will suffer loss and damage (including reputational damage) in amounts
which are extremely difficult to quantify in advance and agrees that the per day
sums set out in Clause 2.15 represent a genuine and reasonable pre-estimate of
the Buyer's loss and damage for each day of delay in delivery of the Ship beyond
the Delivery Date.

 

2.15If delivery of the Ship is delayed beyond the Delivery Date, then subject to
a grace period which will expire at midnight in Papenburg on the [*], the
Builder shall pay liquidated damages for each calendar day (or pro-rata for each
part of a calendar day) of delay in delivery, calculated as follows: for the
first [*] of delay, counting from midnight Papenburg

 

31

 

  

on the [*], the liquidated damages for delay shall be calculated at the rate of
[*] per day; and thereafter, until delivery of the Ship is actually made or this
Contract is terminated, the liquidated damages for delay shall be calculated at
the rate of [*] per day.

 

2.16If the delay in delivery of the Ship continues for [*] then, in such event,
the Buyer may at any time thereafter terminate this Contract pursuant to Clause
2 in Article 9.

 

2.17If the delay in delivery of the Ship continues for [*], and provided the
Buyer has not by then elected to terminate this Contract, the Builder may (by
written notice) require the Buyer to make an election in which case the Buyer
shall - within [*] after its receipt of the Builder's notice - notify the
Builder in writing of its intention either to terminate this Contract or to
consent to the acceptance of the Ship at an agreed future date on the basis that
the Buyer shall remain entitled to all liquidated damages which would otherwise
have been payable or allowable by the Builder; it being further understood that,
if the Ship is not delivered by such agreed future date, the Buyer shall have
the same right of termination upon the same terms and conditions as set out
above. If the Buyer fails to make an election as specified above within the
relevant [*] period, the Buyer shall be deemed to have consented to the Ship
being delivered at the future date proposed by the Builder.

 

2.18Payment of the liquidated damages referred to in Clause 2.15 shall be made
by the Builder to the Buyer as follows:

 

(i)the Builder's first payment shall be made on the earlier of (a) the [*] after
delivery of the Ship has been delayed beyond the Delivery Date and (b) the date
on which actual delivery of the Ship is made; and

 

(ii)thereafter the payments shall be made every [*] commencing on the [*] after
the end of the [*] period mentioned in Clause 2.18 (i),

 

and continuing on the last day of each succeeding [*] period thereafter until
the day on which delivery of the Ship is actually made or this Contract is
terminated at which time the Builder shall pay the entire remaining amount due
under Clause 2.15.

 

2.19The parties acknowledge and agree that:

 

(i)the Contract Price reductions and payments provided for in this Clause 2 are
cumulative; and

 

(ii)subject always to the guarantee provisions in Article 7 Clause 2 and to the
termination provisions in Article 9 Clause 2, the Contract Price reductions and
payments provided for in this Clause 2 shall be the only compensation
recoverable by the Buyer in respect of the Defects and the delay in delivery to
which they relate and, in particular, the Builder shall not be liable for any
consequential losses resulting from such Defects or such delay in delivery.

  

(End of Article 6)

 

32

 

  

ARTICLE 7: DELIVERY AND GUARANTEE

 

1.DELIVERY AND ACCEPTANCE

 

1.1The date on which the Ship shall be ready for delivery is [*] (the "Delivery
Date"). The Ship shall not be delivered before the Delivery Date without the
express written approval of the Buyer. When:

 

(i)the Builder has completed the building work in conformity with this Contract,
the Plans and the Specification;

 

(ii)all tests have been performed and completed in a manner satisfactory to the
Buyer;

 

(iii)the Ship has been freed from all Defects (apart from Defects which qualify
as minor and insignificant Defects, as defined in Clause 1.6, and Defects for
which there will be a reduction in the Contract Price in accordance with Article
6 Clause 2); and

 

(iv)the Ship (a) has been cleaned and prepared (in accordance with the Builder's
usual practices and to their usual standards for ships of this type) to take on
a full complement of passengers, officers, crew and staff, and (b) is in all
other respects ready to commence operations as a luxury cruise ship,

 

the Builder shall tender the Ship for delivery to the Buyer safely afloat
alongside a safe and accessible quay at the Delivery Port where there must be
sufficient water for the Ship always to remain afloat and from where there must
be direct, free, unimpeded, safe and lawful access to international waters
provided that the Builder shall have given to the Buyer not less than (a) 365
(three hundred and sixty five) days, 180 (one hundred and eighty) days, ninety
(90) days prior written notice of the date on which the Builder in its good
faith assessment expects to tender the Ship for delivery to the Buyer in
accordance with this Contract, and (b) 15 (fifteen) days definite prior written
notice of the date on which the Builder will tender the Ship for delivery to the
Buyer in accordance with this Contract.

 

1.2The Builder shall deliver the Ship to the Buyer free and clear of all
encumbrances whatsoever.

 

1.3On delivery of the Ship the Builder shall also deliver the following
documents (together, the "Delivery Documents"):

 

(i)a protocol of delivery and acceptance in a mutually agreed form confirming
delivery of the Ship to, and acceptance and taking possession of the Ship by,
the Buyer pursuant to this Contract, executed in duplicate by the Builder and
stating the date and (local) time of such delivery and acceptance;

 

(ii)a declaration of warranty by the Builder in a mutually agreed form
confirming that the Ship is delivered to the Buyer free and clear of all
encumbrances whatsoever (including, without limitation, all liabilities of the
Builder to the Refund Guarantors, the Builder's financiers and its
subcontractors, and all liabilities arising from the construction of the Ship or
the operation of the Ship for the purposes of the tests or otherwise before
delivery) and that the Ship is absolutely free of all burdens in the nature of
imposts, taxes or other charges imposed by the national, provincial, local or
port authorities of the country where the Ship was built and (if different) the
country in which the Ship is delivered to the Buyer, executed in triplicate and
notarised and legalised in accordance with the Buyer's instructions;

 

(iii)a detailed inventory showing the machinery and equipment installed on the
Ship and the spares, stores and other consumable items delivered with the Ship;

 

33

 

  

(iv)the makers' certificates, subcontractors' instruction books, and all of the
Classification Society, trading and other certificates (each free of conditions,
qualifications, recommendations, reservations and restrictions) required to be
supplied upon delivery of the Ship pursuant to this Contract and the
Specification;

 

(v)a protocol showing the results of the tests;

 

(vi)a non-registration or deletion certificate issued by the District Court of
Emden, Germany;

 

(vii)a commercial invoice for the Ship and all other amounts payable by the
Buyer on delivery;

 

(viii)a builder's certificate and a bill of sale, each in a form acceptable to
the Buyer, each executed in quadruplicate and notarised and legalised in
accordance with the Buyer's instructions, and such other written instruments
(each notarised and legalised in accordance with the Buyer's instructions) as
may be necessary or desirable, in the reasonable opinion of the Buyer, to
confirm that full and clean title in the Ship has been vested in the Buyer;

 

(ix)a full set of the specified construction documents (each in three (3) white
prints, one of each of which will be on board the Ship at delivery);

 

(x)one CD-ROM of the principal delivery drawings and plans relating to the Ship
approved by the Classification Society;

 

(xi)such further certificates and/or other documents as may be necessary or
desirable, in the reasonable opinion of the Buyer, in connection with the
Buyer's ownership, registration and/or financing of the Ship;

 

(xii)such documents as may be necessary or desirable, in the reasonable opinion
of the Buyer, to prove the authority of the Builder's representatives below
senior management to sign the documents to be executed on behalf of the Builder
in connection with delivery of the Ship.

 

1.4If, at the time when the Builder tenders delivery of the Ship to the Buyer,
the Ship is complete (meaning that she has been designed, engineered, built,
launched, equipped, outfitted, finished and tested in accordance with this
Contract and the Specification), and if such tender is accompanied by a tender
of delivery of a complete and proper set of the Delivery Documents, the Ship and
the Delivery Documents (including any interim documents if the requirements of
minor and insignificant defects are met and provided that the Builder has used
its best efforts to obtain final documents before delivery) shall thereupon be
accepted by the Buyer but if, at such time, the Ship and/or the Delivery
Documents are not complete, the Buyer shall be entitled to refuse acceptance of
the same by delivering to the Builder, within two (2) working days from (and
including) the date of such tender, a written notice describing those aspects of
the Ship and/or the Delivery Documents which are not complete. Any final
documents not delivered to the Buyer at delivery of the Ship shall be delivered
as soon as practicable thereafter and in any event within a period that is
reasonably acceptable to the Buyer.

 

1.5Notwithstanding any provision to the contrary in this Clause 1, if the Ship
is complete but for minor and insignificant Defects, the Buyer shall accept
delivery subject to:

 

(i)an agreed reduction in the Contract Price; or

 

34

 

  

(ii)in the Buyer's option, the Builder undertaking to correct - at the Builder's
entire risk and expense, without any interruption to the Ship's service to its
passengers, and in accordance with a remedial plan and timetable acceptable to
the Buyer (acting reasonably) – the minor and insignificant Defects described in
a list which shall be prepared by the Buyer and agreed with the Builder at or
before delivery.

 

1.6The expression "minor and insignificant Defects" means those Defects which in
and of themselves until they have been remedied, and which in the course and
process of being remedied:

 

(i)do not and will not adversely affect the seaworthiness of the Ship; or

 

(ii)do not and will not prevent the unrestricted use of the Ship in its intended
service and purpose; or

 

(iii)do not and will not (a) prevent the use of any of the Ship's cabins and
public areas, or (b) in any other way adversely affect the comfort and safety of
the Ship's passengers; or

 

(iv)do not and will not affect the safety of the Ship's crew members or their
ability to carry out their duties in a safe working environment and with
appropriate accommodation; or

 

(v)do not and will not adversely affect the operational efficiency of the Ship;
or

 

(vi)do not and will not involve any condition, qualification, recommendation,
reservation or restriction in relation to any certificate issued (or to be
issued) by the Classification Society or any Regulatory Authority or any other
specified person which in the opinion of the Buyer (acting in good faith) is or
could be material in a commercial or technical sense.

 

1.7Acceptance of the Ship by the Buyer shall be accomplished by:

 

(i)the delivery to the Builder of a counterpart of the protocol of delivery and
acceptance duly executed by the Buyer; and

 

(ii)payment by the Buyer to the Builder of that part of the Contract Price which
the Buyer is required to pay upon delivery of the Ship pursuant to Clause 2.1(v)
in Article 8.

 

1.8The Buyer may (but shall not be obliged to) identify in the list described in
Clause 1.5(ii) any Defects which are known by the Buyer to exist in the Ship at
the time that the Ship is accepted, and all such Defects (whether or not
identified or otherwise noted), shall thereafter be deemed to be, and shall be
treated as, Defects arising and reported during the Guarantee Period.

 

1.9The Buyer shall be afforded five (5) days free of any wharfage or any other
charge, and up to three (3) further days at the usual wharfage fee charged by
the relevant port authority, within which to remove the Ship from her point of
delivery.

 

1.10Lubricating oil left in storage tanks, and diesel and fuel oil remaining on
board, at delivery of the Ship shall be inventoried by the Builder and the Buyer
shall pay for them at the Builder's actual cost price provided that the Builder
shall remove all waste-oil and sludge from the Ship at the Builder's risk and
expense prior to delivery.

 

35

 

  

1.11In every instance in which a right or obligation or the computation of any
period of time under this Contract is in any manner or to any extent dependent
upon delivery of the Ship, delivery shall not be deemed to have occurred unless
and until the Ship and the related Delivery Documents have been accepted by the
Buyer under this Clause 1.

 

1.12Acceptance of the Ship and the related Delivery Documents by the Buyer under
this Clause 1:

 

(i)shall signify that the Buyer has taken possession and the risk of loss of the
Ship and the related Delivery Documents as of the time and date set out in the
protocol of delivery and acceptance and that the Builder may terminate the
Insurances; and

 

(ii)shall not be deemed to constitute a waiver of or otherwise prejudice any of
the Buyer's rights under Clause 2 with respect to any Defect, whether known or
unknown, and whether or not noted in any document delivered in connection with
delivery and acceptance of the Ship, which may exist in the Ship at the time it
is accepted by the Buyer, and any such Defect may be reported to, and shall be
corrected at the sole and direct risk and expense of, the Builder as provided in
Clause 2.

 

2.GUARANTEE

 

2.1Subject to the provisions of this Clause 2, the Builder guarantees:

 

(i)the Ship's main engines and certain components of the azipod system (namely:
the pod, the converter, trafo and main switchboard parts) against all Defects
for the period of seven hundred and thirty (730) days; and

 

(ii)the Ship and all other Parts against all Defects for the period of three
hundred and sixty five (365) days,

 

(subject to any extension thereof as provided for in this Clause 2) from the
date of the Ship's actual delivery to the Buyer under Article 7 (the "Guarantee
Period").

 

2.2In calculating the length of the Guarantee Period there shall be excluded any
day(s) during which the Ship is prevented from entering or is taken out of
service solely on account of any Defect in the Ship or in any Part for which the
Builder is responsible under this Clause 2.

 

2.3Where any Defect in the Ship or any Part (including the main engines or
azipod system as defined in subclause 2.1(i) above) is corrected during or after
the Guarantee Period, the Builder's guarantee under this Clause 2 shall apply to
such correction for the longer of three hundred and sixty five (365) days from
the date on which the correction was completed and the end of the relevant
period specified in subclause 2.1(i) and 2.1(ii) above so that the Guarantee
Period for the items referred to in subclause 2.1(i) shall not exceed one
thousand and ninety five (1095) days and the Guaranteed Period for the items
referred to in subclause 2.1(ii) shall not exceed seven hundred and thirty (730)
days.

 

2.4If any corrective works made or agreed to be made during or after the
Guarantee Period (or any extension thereof under Clause 2.3) indicate any
recurring Defect, the Builder shall:

 

(i)investigate the same on the basis of a potential design Defect; and

 

(ii)ascertain the source of such recurring Defect and notify the Buyer thereof;
and

 

(iii)correct such recurring Defect, and the source thereof, in order to avoid a
continuation or repetition of such recurring Defect.

 

36

 

  

2.5The Builder shall not be responsible for the correction of any Defect if it
is due to:

 

(i)perils of the sea, accident (but excluding any accident caused by any
Defect), negligence (but excluding negligence on the part of the Builder), or
improper maintenance or handling (including, without limitation, overloading) of
the Ship or any Parts; or

 

(ii)use of fuels or lubricants not recommended by the relevant manufacturer; or

 

(iii)ordinary wear and tear; or

 

(iv)any fault in (or caused by) any Buyer's Supplies which were properly (a)
received, (b) handled, (c) installed or incorporated in, (d) stowed on, or (e)
otherwise delivered with the Ship by the Builder in accordance with all of the
requirements of this Contract, the Plans and the Specification.

 

2.6The Buyer shall give written notice to the Builder as soon as possible and in
any event within fourteen (14) days after the discovery of any Defect for which
a claim is made under this Clause 2 and, a copy of each such notice shall also
be given to the guarantee engineer, who shall acknowledge receipt by his
signature thereof. The Buyer's notice shall give full details (so far as
possible) as to the nature of the Defect and the extent of any damage caused
thereby.

 

2.7Within thirty (30) days after the end of the Guarantee Period, the Buyer (in
consultation with the guarantee engineer) will draw up, and send to the Builder,
a list identifying every Defect for which a claim is to be made under this
Clause 2 provided that this Clause 2.7 will not preclude the Buyer from giving
notice to the Builder of, and making claims in respect of, any Defect which is
covered by the Builder's guarantee under Clause 2.3.

 

2.8Each Defect will be corrected by the Builder as soon as reasonably
practicable (and shall be scheduled so as to minimise disruption to the Ship's
service and the availability of cabins, public rooms and areas, and other
passenger facilities) or, at the Buyer's option, under the instruction or
supervision of the Builder at a suitably qualified shipyard or workshop selected
by the Buyer and approved by the Builder (such approval not to be unreasonably
withheld or delayed), and in each case the Builder shall bear and pay:

 

(i)the cost of all equipment, parts and materials required to correct the Defect
(including, without limitation, the cost of delivering the same to the selected
shipyard or workshop by airfreight if the Buyer reasonably so requires, and the
cost of returning any defective equipment, parts and materials);

 

(ii)the cost of all labour required to correct the Defect including, without
limitation, the expenses of independent contractors in travelling to the Ship;

 

(iii)the cost of any necessary underwater inspection of the Ship by divers; and

 

(iv)where the Ship is drydocked solely on account of the need to investigate or
correct any Defect in the Ship's external underwater parts at any time before
the Ship's first scheduled drydocking after delivery, the fuel costs of taking
the Ship from her berth to the nearest available dry-dock and vice versa, the
drydocking costs and the costs of correcting any such Defect.

 

For the avoidance of doubt, in view of the intended area of the Ship's operation
during the Guarantee Period, the Builder will not be entitled to require the
Ship to be returned to any of the Builder's facilities for the correction of any
Defects.

 

37

 

  

2.9Where the Buyer discovers any Defect which (in the reasonable opinion of the
Buyer) requires correction on an urgent basis, the Buyer will (acting in good
faith) give such notice to the Builder as is practicable in the circumstances
then prevailing (the intention being that the Builder shall have a reasonable
opportunity to obtain necessary remedial instructions from the relevant
sub-contractor(s) and to relay such instructions to the Buyer) and thereafter
the necessary corrective works may be carried out by the Ship's crew or, if
practicable having regard to the degree of urgency, by the nearest suitably
qualified shipyard or workshop selected by the Buyer, and in each such case the
Builder shall reimburse the Buyer for the costs described in Clause 2.8(i),
(ii), (iii) and (iv) above.

 

2.10At the Buyer's request from time to time within the period commencing on
delivery of the Ship and ending with final completion of all corrective works to
be made by the Builder under this Clause 2, the Builder will:

 

(i)assign to the Buyer, to the fullest extent possible and without any charge to
the Buyer, that part of every warranty or guarantee made or given by any
sub-contractor with respect to any design, workmanship or Part which extends
beyond the Guarantee Period or which is otherwise more favourable to the Buyer
than the guarantee of the Builder under this Clause 2; or

 

(ii)if it is not possible fully and effectively to assign the relevant part of
any such warranty or guarantee, hold and enforce the relevant warranty and
guarantee as trustee and agent for the Buyer and promptly account to the Buyer
for all monies received in or pursuant to the holding or enforcement of any such
warranty or guarantee.

 

2.11The Builder shall, at its sole risk and expense (except for the cost of
suitable accommodation and food on board the Ship which shall be supplied free
of charge by the Buyer), employ and place a suitably qualified and experienced
English-speaking guarantee engineer acceptable to the Buyer on board the Ship
for the first three hundred and sixty (365 days) from delivery and thereafter as
necessary until the Builder has corrected every Defect to which this Clause 2
applies. If the Builder should so request at delivery, the Buyer will also make
one double cabin available for a second guarantee engineer and/or fitters for up
to three (3) months after delivery. In addition, if during the Guarantee Period
referred to in Clause 2.1(i), there are any Defects relating to the engines or
the azipod system the Builder shall arrange (on the same basis as is set out
above) for a guarantee engineer to attend on board the Ship as and when required
by the Buyer.

 

2.12If:

 

(i)any Defect in the Ship's external underwater parts is discovered during the
Guarantee Period or the period of thirty (30) days referred to in Clause 2.7; or

 

(ii)any Defect in the Ship's external underwater parts is discovered during the
Ship's first scheduled drydocking after delivery (which is to commence not later
than thirty six (36) months after delivery provided that if the Ship is not
drydocked within twenty four (24) months after delivery, the Buyer and the
Builder will jointly make an in-water inspection of the Ship's underwater parts
within twenty four (24) months after delivery) and either the Builder accepts
that the Defect arose during the Guarantee Period or the Builder is unable to
prove that the Defect arose after the end of the Guarantee Period,

 

the Builder shall be responsible for such Defect and the correction thereof in
accordance with this Clause 2 provided that the Buyer shall bear and pay for the
haul day and any

 

38

 

 

drydocking costs incurred in the ordinary course of the Ship's normal drydocking
maintenance and the Builder, in addition to the costs of all necessary
corrective works, shall bear and pay for such additional drydocking day(s) as
may be required to correct such Defect.

 

2.13Without prejudice to the Builder’s obligations and liabilities under the
other provisions of this Clause 2, the Builder shall not be responsible for any
loss or damage caused by any Defect except:

 

(i)that, in addition to the other guarantee obligations specified in this Clause
2, the Builder shall be obliged to correct (or, as provided for in the preceding
paragraphs of this Clause 2, pay for the correction of) any equipment or part of
the Ship that is damaged as a direct result of any Defect covered by the
Builder's guarantee under this Clause 2;

 

(ii)for any loss or damage directly caused by the Builder's correction of any
Defect;

 

(iii)for any loss or damage directly caused by the wrongful refusal or failure
of the Builder or its subcontractors to correct (or authorise the correction) of
any Defect, and

 

(iv)for any increase in premium or any loss of rebate incurred by the Buyer as a
result of any claims being made on the Buyer’s insurance policies for the Ship
in respect of any loss or damage referred to in this Clause 2.13

 

provided always that the Builder’s maximum liability in respect of any claim
made against it by the Buyer under this Clause 2.13 shall not exceed the sum of
€1,153,582 (one million one hundred fifty three thousand five hundred eighty two
euros) per Defect.

 

2.14The Builder further guarantees the Ship against any latent Defects which the
Buyer can demonstrate existed at the time of the Ship's delivery to the Buyer
but which were not apparent during the Guarantee Period. If the Buyer discovers
any latent Defects after the expiry of the Guarantee Period, the Guarantee
Period shall be deemed to be extended in respect of such Defects and the Builder
shall be obliged to correct (or pay for the correction of) such Defects in
accordance with the foregoing provisions of this Clause 2 provided always that:

 

(i)the Buyer shall give written notice to the Builder as soon as possible (and
in any event within fourteen (14) days) after the discovery of any latent Defect
for which a claim is made under this Clause 2.14, and such notice shall give
full details (so far as possible) of the nature of the latent Defect and the
extent of any damage cause thereby;

 

(ii)the Buyer shall have the burden of establishing that the Defect is a latent
Defect within the meaning set out above, failing which the Builder shall have no
liability in respect thereof;

 

(iii)the Builder shall be under no obligation in respect of any latent Defect
unless written notice thereof has been received by the Builder by midday
(Papenburg time) on the day falling thirty six (36) months from the date of the
Ship's actual delivery to the Buyer; and

 

(iv)the provisions of this sub Clause relating to latent Defects do not apply to
paintings or coatings.

 

39

 

  

2.15Subject to the other express provisions of this Contract, the Builder shall
not be responsible for any loss of profit or other consequential losses suffered
by the Buyer.

 

(End of Article 7)

 

40

 

 

ARTICLE 8: CONTRACT PRICE AND PAYMENT TERMS

 

1.CONTRACT PRICE

 

1.1The Contract Price for the Ship:

 

(i)shall be €801,220,000 (eight hundred one million two hundred twenty thousand
euros);

 

(ii)is a fixed price and may be adjusted only in strict accordance with, and
subject to, the express provisions of this Contract;

 

(iii)includes a lump sum allowance (the “Buyer’s Allowance”) in the amount of
[*] in respect of (a) Buyer's Supplies from time to time purchased by or at the
direction of the Buyer and (b) other costs from time to time expended by or at
the direction of the Buyer in connection with construction of the Ship, which
amount shall be paid by the Builder to the Buyer in accordance with Clause 2.8
below; and

 

(iv)the Contract Price includes a provision for cost savings in the amount of
[*] (the "Target Saving") to be agreed upon between the Builder and the Buyer by
July 23, 2014. Any such agreed cost savings are to be handled as an AOM. If and
to the extent that the Builder and a Buyer are not able to agree on cost savings
in the amount of the Target Saving by such date, the Contract Price shall be
increased (but without application of any contractual or other profit margin for
the Builder) by the difference between the amount of the cost savings agreed
between the parties and the amount of the Target Saving.

 

1.2For the avoidance of doubt, the Contract Price includes:

 

(i)the cost of the Ship, completed in accordance with the requirements of this
Contract;

 

(ii)the cost of all building work and the cost of all tests and trials of the
Ship to be performed by, or on behalf of, the Builder;

 

(iii)the cost of procuring the classification notation for the Ship, and of
obtaining all certificates and other documents which are required to be
delivered pursuant to this Contract; and

 

(iv)all other costs and expenses of the Builder as provided for herein or
otherwise incurred by the Builder unless expressly provided for in this Contract
as being for the Buyer's account.

 

1.3No commission of any kind whatsoever is or will be payable (whether directly
or indirectly) by or to any person in relation to or in connection with this
Contract or any of the business transactions described in or contemplated by
this Contract.

 

2.PAYMENTS

 

2.1Payment of the Contract Price shall be made to the Builder as follows:

 

(i)[*], within [*] after the Effective Date;

 

(ii)[*], on the date falling [*] before the Delivery Date;

 

(iii)[*], on the date falling [*] before the Delivery Date;

 

41

 

  

(iv)[*], on the date falling [*] before the Delivery Date or (if later) the date
expressly agreed in writing by the parties, or determined by an Expert appointed
under Article 13 Clause 1.2, to be the date on which the Ship is expected to be
ready for delivery in accordance with this Contract; and

 

(v)the balance of the Contract Price, on delivery of the Ship and the Delivery
Documents to, and their acceptance by, the Buyer in accordance with the
provisions of this Contract.

 

2.2The Builder shall by not less than fourteen (14) days advance written notice
advise the Buyer of the date upon which each of the payments referred to
sub-clauses 2.1(ii) to (iv) shall become due and payable and, in addition, the
notice given in relation to sub-clause 2.1(v) will show (in reasonable detail
and on an open-book basis) the Builder's calculation of the balance of the
Contract Price payable on delivery of the Ship and, in particular, the amounts
of any reductions in or additions to the Contract Price occasioned by the terms
and conditions of this Contract.

 

2.3The Buyer's obligations to make the payments referred to in sub-clauses
2.1(i) to (iv) shall, in the case of each such payment, be subject to and
conditional upon the Buyer's receipt of:

 

(i)the Builder's invoice for the relevant payment;

 

(ii)an irrevocable guarantee for the relevant payment in the form of two refund
guarantees, the first to be in respect of the amount of the relevant instalment
minus the relevant amount of the Buyer’s Allowance under Clause 2.8 (the “Refund
Guarantee”), and the second to be in respect of the relevant amount of the
Buyer’s Allowance (the “Buyer’s Allowance Refund Guarantee), each to be issued
in favour of the Buyer by a refund guarantor ("Refund Guarantor") which
qualifies as an Acceptable Issuer securing the refund to the Buyer of the
relevant payment together with interest thereon at the relevant rate calculated
from the date of the Builder's receipt of such payment to the date of the
Buyer's receipt of the refund, and each such guarantee to be in the terms of the
draft set out in Schedule 2 (A) or (as applicable) Schedule 2 (B) or in such
other terms as the Buyer, acting reasonably, may approve; and

 

(iii)a list of authorized signatures or equivalent evidence of the authority of
the person(s) signing the guarantee on behalf of the Relevant Refund Guarantor.

 

The Buyer's obligation to make the payment referred to in sub-clause 2.1 (v)
shall be subject to and conditional upon the Buyer's receipt of the Builder's
invoice for the relevant payment and the Builder's performance of the other
delivery-related obligations provided for in this Contract.

 

2.4The other payments from time to time due under this Contract shall be made as
follows:

 

(i)payment or credits for any modification(s) pursuant to Article 3 and/or any
other amount(s) accruing prior to delivery (but for which no specific date is
stipulated in this Contract) shall be made simultaneously with delivery of the
Ship, and the amount(s) thereof shall be shown in the invoice to be issued and
delivered by the Builder in respect of the Contract Price payment referred to in
Clause 2.1(v);

 

(ii)any amount for which a specific payment date is stipulated in this Contract
shall be paid on such date; and

 

42

 

  

(iii)for any amount accruing after delivery in respect of a defect, payment
shall be made as follows:

 

(a)if the parties agree that the defect in question is a Defect, not later than
fifteen (15) days after the Builder's receipt of an invoice for the Defect
remedied pursuant to Clause 2 in Article 7; or

 

(c)if there is a Dispute as to whether the defect is a Defect on the date on
which it is finally determined or adjudged to be a Defect under Article 13,
together with interest thereon at the relevant rate calculated from the date of
the Builder's receipt of an invoice for the Defect remedied pursuant to Clause 2
in Article 7 up to and including the date of the Buyer's receipt of the relevant
amount.

 

2.5Every amount from time to time due under this Contract but unpaid for longer
than seven (7) days from (and excluding) the due date shall bear interest at the
relevant rate from the due date up to and including the date of receipt by the
party to which the amount is owed.

 

2.6All amounts payable to the Builder under this Contract shall be paid directly
to the Builder's Account, and payment shall be fulfilled upon irrevocable credit
to such account. The Builder and the Buyer shall consult with each other about
the mode of payment with a view to reducing the amount of any applicable bank
transfer charges.

 

2.7All payments made by the Buyer to the Builder before delivery and acceptance
of the Ship shall be in the nature of advances to the Builder. Payments made by
the Buyer shall not be construed as a waiver of the Buyer's rights subsequently
to object to any of such payments or the underlying invoices issued by the
Builder.

 

2.8The Buyer’s Allowance shall be accounted for and paid by the Builder as
follows:

 

(i)Upon its receipt of the first instalment of the Contract Price the Builder
shall immediately pay to the Buyer the sum of [*]. Upon the Buyer’s receipt of
this payment, the Buyer shall return the Buyer's Allowance Refund Guarantee to
the Builder.

 

(ii)Upon its receipt of the second instalment of the Contract Price the Builder
shall immediately pay to the Buyer the sum of [*]. Upon the Buyer’s receipt of
this payment, the Buyer shall return the Buyer's Allowance Refund Guarantee to
the Builder.

 

(iii)Upon its receipt of the third instalment of the Contract Price the Builder
shall immediately pay to the Buyer the sum of [*]. Upon the Buyer’s receipt of
this payment, the Buyer shall return the Buyer's Allowance Refund Guarantee to
the Builder.

 

(iv)Upon its receipt of the fourth instalment of the Contract Price the Builder
shall immediately pay to the buyer the sum of [*]. Upon the Buyer’s receipt of
this payment, the Buyer shall return the Buyer's Allowance Refund Guarantee to
the Builder.

 

(v)For each of the payments referred to in paragraphs (i) to (iv) above, the
Buyer shall provide the Builder with a corresponding invoice. In each case, the
invoice shall not require any specific explanation of paid or planned
expenditures.

 

43

 

  

(vi)At delivery of the Ship the Builder shall apply the balance of the Buyer’s
Allowance, in the amount of [*], in or towards payment of any sums due to the
Builder at delivery in respect of agreed modification costs.

 

(vii)At delivery of the Ship the Buyer shall provide the Builder with a written
statement (in such form as the Builder may reasonably request) signed by two
directors or other authorized officers of the Buyer and describing the
categories of items ordered by or on behalf of the Buyer, and the other
expenditures made or to be made in respect of orders placed by or on behalf of
the Buyer, the total value of each such category and the aggregate total value
of such orders in respect of which the Buyer’s Allowance has been applied during
the construction period or is to be applied using the amounts referred to in
paragraphs (i) to (iv) above and any remainder amount referred to in paragraph
(viii) below.

 

(viii)If any part of the Buyer’s Allowance remains after the application
referred to in paragraph (vi) above, at delivery of the Ship the relevant
remainder amount shall, upon the Builder’s receipt of the instalment of the
Contract Price due at delivery, be paid by the Builder to the Buyer by way of a
refund of the unutilized portion of the Buyer’s Allowance, and the Buyer shall
provide the Builder with a corresponding invoice for such payment.

 

2.9All fees, costs and other charges whatsoever arising in connection with:

 

(i)each guarantee issued under Clause 2.3 (including, without limitation, fees
and other costs or charges payable to the relevant bank(s) and/or insurance
company(ies) in respect of the issuance and maintenance thereof) shall be borne
and paid by the Builder; and

 

(ii)any payment made under this Contract shall be borne and paid by the paying
party provided that any fees, costs or other charges levied by the receiving
party's bank(s) (including correspondent banks, whether in Germany or elsewhere)
shall be borne and paid by that party.

 

2.10The euro is the currency of account and payment for each and every sum at
any time due from either party to the other under or in connection with this
Contract.

 

(End of Article 8)

 

44

 

  

ARTICLE 9: TERMINATION

 

1.TERMINATION BY BUILDER

 

1.1Each of the following events shall be a "Builder Termination Event" for the
purposes of this Contract:

 

(i)if, without due cause, the Buyer fails to pay any part of the Contract Price
under any of Clauses 2.1 (i), (ii), (iii), or (iv) in Article 8 on the due date
for such payment and such failure is not remedied within fifteen (15) working
days after the receipt by the Buyer of a written notice from the Builder
notifying the Buyer of such failure and requesting remedial action; or

 

(ii)if, without due cause, the Buyer fails to accept delivery of (and pay the
balance of the Contract Price for) the Ship within three (3) working days after
the Ship and the related Delivery Documents have been duly tendered for delivery
by the Builder in conformity with this Contract; or

 

(iii)if any of the following events or circumstances shall occur before the
Buyer has accepted delivery of the Ship and paid the balance of the Contract
Price (a) a final order shall be made or an effective resolution shall be passed
for the winding up of either the Buyer or NCLC (otherwise than by a members'
voluntary winding up for the purpose of an amalgamation or reconstruction on
terms previously approved by the Builder, which approval shall not be
unreasonably withheld or delayed), or (b) a receiver shall be appointed in
respect of the whole or a substantial part of the undertaking of either the
Buyer or NCLC, or (c) either the Buyer or NCLC shall suspend the payment of its
debts, or (d) either the Buyer or NCLC shall make an arrangement or composition
with its creditors generally or (e) either the Buyer or NCLC shall apply to any
court for protection from its creditors generally or (f) either the Buyer or
NCLC shall be unable, or shall admit its inability, to pay its debts as they
fall due or shall become or shall be declared insolvent under any applicable law
or (g) any distress, execution, attachment or other process shall affect the
whole or any substantial part of the Buyer's business and assets and shall
remain undischarged for a period exceeding 21 (twenty one) days or (h) the whole
or a substantial part of the assets and business of either the Buyer or NCLC
shall be subject to Compulsory Acquisition by the Bermudian government or any
agency thereof for a period exceeding 30 (thirty) days or (i) anything analogous
to or having a substantially similar effect to any of the events specified in
(a) to (h) shall occur under the laws of any applicable jurisdiction.

 

1.2At any time after a Builder Termination Event shall have occurred and be
continuing, the Builder may, by notice to the Buyer, terminate this Contract
whereupon:

 

(i)title in the Buyer's Supplies owned by the Buyer which have been installed or
incorporated in the Ship before termination, shall pass to the Builder; and

 

(ii)the Builder shall retain and apply (in the manner provided for in Clause
1.3) all payments previously made by the Buyer to the Builder under this
Contract.

 

1.3If the Builder terminates this Contract under Clause 1.2, the Builder shall
endeavour to obtain the best market price reasonably obtainable for the Ship,
the Parts and the Buyer's Supplies referred to in Clause 1.2 (i) by sale at
public auction or tender or private sale, and shall apply the proceeds of sale
(after deducting the necessary expenses of sale including the reasonable costs
of completing the Ship for sale) and all amounts retained by the Builder under
Clause 1.2 (ii) plus a credit for the value of Buyer's Supplies previously
delivered by

 

45

 

  

the Buyer and either retained by the Builder or its subcontractors or sold by
any of them, as follows:

 

(i)firstly, in satisfaction of the balance due to the Builder under this
Contract being (a) where the Ship is completed in accordance with this Contract
and then sold, the unpaid parts of the Contract Price, or (b) where the Ship is
sold in an uncompleted state, that proportion of the unpaid parts of the
Contract Price which is required to reimburse the Builder's costs of the
building work up to the cessation of such work, and (c) all other amounts
payable by the Buyer to the Builder under the provisions of this Contract as at
the date of termination; and

 

(ii)secondly, in payment of the Builder's proved loss directly resulting from
the Buyer's default; and

 

(iii)thirdly, in payment of any remaining balance to the Buyer,

 

provided that if the total of such proceeds of sale, such retained amounts and
such credit shall be less than the balance due to the Builder under paragraphs
(i) and (ii) of this Clause 1.3, the difference shall be paid by the Buyer to
the Builder.

 

2.TERMINATION BY BUYER

 

2.1Each of the following events shall be a "Buyer Termination Event" for the
purposes of this Contract:

 

(i)if (a) at any time the construction of the Ship is suspended for a period of
more than thirty (30) days in circumstances where the Builder would not be
entitled to claim an extension of the Delivery Date under Clause 1 of Article 5
and the Buyer reasonably believes that the Builder will not be able to recover
the lost time or (b) delivery has not been made, or it can with reasonable
certainty be anticipated that delivery will not be made, for whatever reason or
combination of reasons (excepting only one or more independent defaults by the
Buyer), by the date falling 240 (two hundred and forty) days from [*];

 

(ii)if the Buyer becomes entitled to terminate this Contract under any of
Clauses 2.3, 2.7, 2.8, 2.12, 2.16, or 2.17 in Article 6;

 

(iii)if the Builder commits a material breach of any of its obligations under
this Contract (including, without limitation, its obligations with respect to
the achievement of Milestones) and fails to remedy any such breach within 30
(thirty) days after receipt of written notice from the Buyer requesting remedial
action;

 

(iv)if the Builder removes the Ship from the Shipyard, or if it assigns or
transfers any of its rights or obligations under this Contract, or if it
subcontracts the whole or any major part of the building work, except as
expressly permitted by this Contract;

 

(v)if (a) any guarantee issued in favour of the Buyer under this Contract, or
the security thereby given, is or becomes wholly or partially invalid,
ineffective or unenforceable or (b) any of the circumstances or events referred
to in Clause 2.1 (vii) (a) to (f) affect any Refund Guarantor, unless the
Builder replaces any such guarantee with a new guarantee which complies with
Clause 2.3(ii) of Article 8 issued by a new Refund Guarantor that is an
Acceptable Issuer within 28 (twenty eight) days after receipt of written notice
from the Buyer requiring such replacement; or

 

(vi)if either (a) the Builder shall fail at any time to effect or maintain the
Insurances, or any insurer shall avoid or cancel the Insurances or the Builder
shall commit any

 

46

 

 

breach of or make any misrepresentation in respect of the Insurances the result
of which is to entitle the insurers to avoid the cover or otherwise to be
excused or released from any or all of their liabilities thereunder, or (b) any
of the Insurances shall cease for any reason whatsoever to be in full force and
effect, unless the Insurances are re-instated or reconstituted in a manner
meeting the requirements of this Contract within seven (7) days; or

 

(vii)if (a) a final order shall be made or an effective resolution shall be
passed for the winding up of the Builder (otherwise than by a members' voluntary
winding up for the purposes of amalgamation or reconstruction on terms
previously approved by the Buyer, which approval shall not be unreasonably
withheld or delayed), or (b) a receiver shall be appointed in respect of the
whole or a substantial part of the undertaking of the Builder, or (c) the
Builder shall suspend the payment of its debts, or (d) the Builder shall make an
arrangement or composition with its creditors generally, or (e) the Builder
shall apply to any court for protection from its creditors generally, or (f) the
Builder any Refund Guarantor shall be unable, or shall admit its inability, to
pay its debts as they fall due or it shall become or shall be declared insolvent
under any applicable law, or (g) any distress, execution, attachment or other
process shall affect the whole or any substantial part of the Builder's business
or assets and shall remain undischarged for a period exceeding 21 (twenty one)
days, or (h) the Ship or the whole or any substantial part of the Builder's
business or assets shall be subject to Compulsory Acquisition by the German
government or any agency thereof for a period exceeding 30 (thirty) days or (i)
anything analogous to or having a substantially similar effect to any of the
events specified in (a) to (h) above shall occur under the laws of any
applicable jurisdiction.

 

2.2At any time after a Buyer Termination Event shall have occurred and be
continuing the Buyer may, by notice to the Builder, terminate this Contract and
thereafter:

 

(i)the Buyer may retain and/or claim from the Builder (which shall immediately
pay to the Buyer) all liquidated damages paid or payable by the Builder to the
Buyer under Clauses 2.14 to 2.18 in Article 6; and

 

(ii)the Buyer may also claim from the Builder (which shall immediately refund to
the Buyer) the aggregate of (a) all payments previously made by the Buyer to the
Builder under this Contract together with interest thereon at the relevant rate
calculated from the date upon which the Builder received each such payment to
the date on which the refund is received by the Buyer, (b) the return of any
Buyer's Supplies which have not been built into or installed on or in the Ship
or which may be removed from the Ship, the Shipyard or other place(s) where they
are stored and the Buyer's Supply Costs for all other Buyer's Supplies, and (c)
all other amounts payable by the Builder to the Buyer under the provisions of
this Contract at the date of termination; and

 

(iii)if the Buyer's right to terminate this Contract (whether under Articles 4
and/or 9 or otherwise) becomes exercisable as a result of any negligence or
wilful misconduct on the part of the Builder the Buyer shall, in addition to the
payments referred to in sub-clauses 2.2(i) and (ii), be entitled to the proved
loss directly resulting from the Builder's default.

 

2.3If the Buyer elects to terminate this Contract under Clause 2.2 the Buyer may
(at any time thereafter) elect to take title and possession of the Ship in its
then state together with the Buyer's Supplies and all plans, machinery,
equipment and other Parts appropriated or

 

47

 

  

allocated to the Ship, and to complete the Ship at the Shipyard (without being
liable to the Builder for rent or other claims) or, in the Buyer's option, at
another shipyard.

 

2.4If the Buyer elects to take title and possession of the Ship under Clause 2.3
it may enter into one or more contracts with other parties to complete the Ship
at the Shipyard or elsewhere and for such purposes the Buyer may remove the Ship
together with the Buyer's Supplies and all equipment and other Parts
appropriated or allocated to, or ordered for the Ship or, alternatively, it may
use (to the extent it sees fit) any of the Shipyard facilities, plant,
machinery, tools and all equipment and other Parts appropriated or allocated to,
or ordered for, the Ship and in either case the Builder shall release (and, as
necessary, procure the release of) the same to the Buyer free from all claims
(including claims for rent) and encumbrances whatsoever against payment to the
Builder of the unpaid balance of the Contract Price less the aggregate of:

 

(i)the payments, refunds and other amounts referred to in Clause 2.2 (i), (ii)
and (iii); and

 

(ii)the Buyer's good faith estimate of the costs that it will incur in (a)
moving the Ship (and the Buyer's Supplies and all related equipment and other
Parts) to another shipyard and in having the Ship completed at such other
shipyard or (b) in completing the Ship at the Shipyard.

 

2.5If the Buyer elects to take title and possession in the Ship under Clauses
2.3 and 2.4 the Builder will, at the Buyer's direction from time to time,
arrange for the following steps to be taken as soon as may be practicable:

 

(i)the execution of all works and other steps required to permit the Ship, the
Parts and the Buyer's supplies to be removed by the Buyer in an orderly and safe
manner;

 

(ii)the removal from the Ship of all employees and other representatives of the
Builder and its subcontractors;

 

(iii)the delivery to the Buyer of the Ship, the Parts, the Buyer's Supplies, all
completed and partially completed portions of the building work, and all
documents and other data required by the Buyer in connection with the building
work previously done or the work to be done in order to complete the
construction of the Ship;

 

(iv)the vesting in the Buyer of all rights of the Builder under and in
connection with the subcontracts and supply contracts made by the Builder in
relation to the construction of the Ship; and

 

(v)the provision to the Buyer and its contractors of all such other assistance
as may be required to enable the Buyer to remove the Ship, the Parts and the
Buyer's Supplies.

 

3.TERMINATION BY EITHER PARTY

 

3.1Any event entitling a party to terminate this Contract in accordance with its
express provisions shall constitute (as the case may be) either a repudiatory
breach of, or breach of condition by the other party under, this Contract or an
agreed terminating event the occurrence of which will (in any such case) entitle
the relevant party to terminate this Contract and recover the amounts provided
for in this Contract either as liquidated damages or as agreed sums deductible
or payable on the occurrence of such event.

 

48

 

  

3.2The Builder's receipt of all payments to be made by the Buyer under Clause
1.3 or, as the case may be, the Buyer's receipt of all payments to be made by
the Builder and the Builder's performance of all other obligations to be
performed by it under Clauses 2.2 to 2.5 shall discharge all obligations and
liabilities of each of the parties to the other under this Contract save for any
obligations and liabilities of either party arising under any of the provisions
of: Article 4, Clause 3; Article 10, Clause 2; Article 11; Article 12; or
Article 14, Clause 4.

 

(End of Article 9)

 

49

 

  

ARTICLE 10: BUILDER'S REPRESENTATIONS, COVENANTS AND INDEMNITIES

 

1.REPRESENTATIONS, WARRANTIES AND COVENANTS

 

1.1The Builder acknowledges that the Buyer has entered into this Contract in
full reliance on the representations set out in Clauses 1.2 and 1.3 and the
Builder warrants that the statements contained in those Clauses are in all
respects true and accurate.

 

1.2Each party (in either case, the "warrantor") represents and warrants to the
other party that:

 

(i)all acts, conditions and things required to be done, fulfilled and performed
in order (a) to enable it lawfully to enter into, exercise its rights under and
perform and comply with the obligations expressed to be assumed by it in this
Contract and (b) to ensure that the obligations expressed to be assumed by it in
this Contract are legal, valid and binding have been done, fulfilled and
performed; and

 

(ii)no legal proceedings have been started or (to the best of the warrantor's
knowledge and belief) threatened which might have a material adverse effect on
the warrantor's ability to perform its obligations under this Contract.

 

1.3The Builder further represents and warrants to the Buyer:

 

(i)that neither the execution of this Contract nor the exercise by the Builder
of its rights and performance of its obligations under this Contract will result
in any breach of any German or European Community law, regulation, rule,
directive or treaty;

 

(ii)neither the Builder nor (to the best of the Builder's knowledge, information
or belief) any other person has (whether directly or indirectly) offered or paid
or agreed to pay or give commission of any kind whatsoever in relation to or in
connection with this Contract or any of the business transactions described in
or contemplated by this Contract; and

 

(iii)that it shall obtain, comply with the terms of and do all that is necessary
to maintain in full force and effect all authorisations, approvals, licences and
consents required in or by the laws, regulations, rules, directives and treaties
of Germany and the European Community to enable it lawfully to enter into and
perform its obligations under this Contract.

 

2.INDEMNITIES

 

2.1The Builder shall indemnify fully, hold harmless and defend the Buyer and the
other protected parties from and against all Losses which any of them may
sustain or incur in respect of any personal injuries or other harm to or death
of any person(s) or any damage to, or loss or destruction of, any property of
any person(s), and which arise out of:

 

(i)any acts, omissions or defaults on the part of (a) the Builder and/or (b) any
of the Builder's subcontractors and/or (c) any of the respective officers,
employees, workmen, agents or other representatives of the Builder or its
subcontractors provided that this indemnity shall not (aa) extend to any Losses
to the extent they are caused by the negligence or wilful misconduct of the
Buyer or any other of the protected parties or (bb) apply to any claim arising
out of injury, harm, death, damage, loss or destruction sustained after delivery
of the Ship unless any such claim arises out of injury, harm, death, damage,
loss or destruction sustained before delivery for which the Builder is
responsible; and

 

50

 

  

(ii)any representation made by the Builder in Clause 1.3 proving (at any time
before or after the date hereof) to be untrue, inaccurate or misleading in any
material respect.

 

(End of Article 10)

 

51

 

  

ARTICLE 11: INTELLECTUAL PROPERTY RIGHTS

 

1.PATENTS, TRADE MARKS AND COPYRIGHTS

 

1.1The Builder shall procure all such approvals and licenses, and pay all such
royalties, licence fees or other similar charges, on or in connection with:

 

(i)the Ship;

 

(ii)any Parts (other than Buyer's Supplies) installed or incorporated in, stowed
on or otherwise delivered with the Ship;

 

(iii)any part of the building work,

 

as may be necessary to ensure that the same are delivered to the Buyer and may
be owned and operated by the Buyer (and its successors, assignees and
counterparties) without infringement of any patent, patent right, copyright,
trademark, trade secret or other intellectual property right.

 

1.2The Builder shall indemnify fully, hold harmless and defend the Buyer and the
other protected parties from and against all Losses which any of them may suffer
or incur as a result of any actual or alleged infringement of any patents,
patent rights, copyrights, trademarks, trade secrets or other intellectual
property rights of any kind or nature on or in connection with the Ship, the
Parts (other than Buyer's Supplies) or any part of the building work or the
ownership or the proper use thereof by the Buyer provided that this indemnity
shall not apply to any such infringement if the management of the Buyer or the
management of any other protected party knew of the relevant infringement (at
any time between the Effective Date and the date of actual delivery of the Ship)
but failed to notify the Builder.

 

1.3If by reason of any claim for which the Builder is responsible under this
Clause 1:

 

(i)the Ship or any Part (other than Buyer's Supplies) shall be held to
constitute an infringement of any patent, patent right, copyright, trademark,
trade secret or other intellectual property right; or

 

(ii)the Buyer's free use and possession or quiet enjoyment of the Ship or any
such Part shall be in any manner or to any extent disturbed, interfered with,
limited, restricted or restrained (whether by reason of an actual or threatened
arrest, detention or claim or as a result of any other encumbrance or for any
other reasons whatsoever),

 

the Builder shall, at its own expense, either promptly take all such steps as
may be necessary fully to restore to the Buyer the free use and possession and
quiet enjoyment of the Ship or such Part or, if the same can be done without
material adverse affect on or delay to the Ship's schedule, replace any
infringing Part with a non-infringing Part which is satisfactory to the Buyer
and/or the Classification Society and/or the Regulatory Authorities.

 

1.4The Buyer shall indemnify fully, hold harmless and defend the Builder from
and against all Losses which it may suffer or incur as a result of any actual or
alleged infringement of any patents, patent rights, copyrights, trademarks,
trade secrets or other intellectual property rights of any kind or nature on or
in connection with any Buyer's Supplies, plans, designs and engineering and
design data supplied by the Buyer to the Builder under or in connection with
this Contract provided that this indemnity shall not apply to any such
infringement if the management of the Builder knew of the relevant infringement
(at any time between the Effective Date and the date of actual delivery of the
Ship) but failed to notify the Buyer.

 

52

 



 

2.RIGHTS TO ENGINEERING AND DESIGN DATA

 

2.1All plans, designs and engineering and design data supplied by the Buyer to
the Builder which are the property of the Buyer shall remain the property of the
Buyer and such plans, designs and engineering and design data may be used by the
Builder only in such manner as is permitted by this Clause 2.

 

2.2All plans, designs and engineering and design data supplied by the Builder to
the Buyer which are the property of the Builder shall remain the property of the
Builder and such plans, designs and engineering and design data may be used by
the Buyer only in such manner as is permitted by this Clause 2.

 

2.3The Builder hereby grants to the Buyer and each other member from time to
time of the NCL Group an irrevocable, non exclusive, perpetual, royalty free,
worldwide license to use the plans, designs, and engineering and design data
referred to in Clause 2.2 in connection with the operation, maintenance,
modification, redesign, refurbishment, repair, sale or other use of the Ship
after delivery and such licence may be transferred to any charterer or other
operator, to any manager or to any buyer of the Ship without the need to seek or
obtain any consent from the Builder, its successors or assigns.

 

2.4Each party shall take all reasonable precautions to maintain in confidence,
and will not use or permit the use of (except as may be necessary for the
purposes of the building work or as may be required during any legal proceedings
or as otherwise may be required by law), any of the designs, plans and
engineering and design data owned by the other party.

 

2.5Nothing contained in this Contract shall be construed as transferring any
patent, patent right, copyright, trademark, trade secret or other intellectual
property right created or used in the performance of this Contract, all of which
are hereby expressly reserved to the true and lawful owners thereof.

 

(End of Article 11)

 

53

 

  

ARTICLE 12: TAXES AND CONTRACT EXPENSES

 

1.TAXES

 

1.1All taxes of any kind whatsoever and levied by whatsoever taxing authority
arising out of or in connection with the making and execution of this Contract,
the building of the Ship, the importation of any Parts (other than Buyer's
Supplies) into Germany or (if different) the country of any subcontractor or of
the Delivery Port, the classification and delivery of the Ship, the sale and
delivery of the Ship, payment of the Contract Price in Germany and the export of
the Ship or any Parts from Germany or (if different) the country of any
subcontractor or of the Delivery Port which is payable in Germany or (if
different) in the country of any subcontractor or of the Delivery Port shall be
borne and paid by the Builder and the Builder shall indemnify fully, hold
harmless and defend the Buyer and all other protected parties from and against
any Losses which any of them may suffer or incur in relation to any such tax.

 

1.2All taxes of any kind whatsoever and levied by whatsoever taxing authority
arising out of or in connection with the importation of any Buyer's Supplies
into Germany or (if different) the country of any subcontractor or of the Port
of Delivery or the importation of the Ship or any Parts into the country of the
Buyer shall be borne by the Buyer and the Buyer shall indemnify fully, hold
harmless and defend the Builder from and against any Losses which the Builder
may suffer or incur in relation to any such tax.

 

1.3The Buyer shall provide the Builder with such certificates and/or documents
as the Builder may be required to provide to the tax or other competent
authorities in Germany in order to verify the export of the Ship from the
European Union and/or Germany and to fulfil all accompanying requirements of the
relevant authorities (the “Export Documents”) provided that (i) the Builder
shall notify the Buyer of such requirements as soon as reasonably practicable,
(ii) the provision of the Export Documents is within the Buyer's control and
(iii) any costs involved in the provision of the Export Documents which are
additional to the Buyer's ordinary administrative and operational costs shall be
for the account of the Builder.

 

2.CONTRACT EXPENSES

 

2.1Each party shall bear and pay all costs and expenses incurred by it in
connection with the negotiation, preparation and execution of this Contract.

 

2.2Each party shall from time to time reimburse the other on demand for all
costs and expenses (including fees of legal and other professional advisors)
reasonably incurred by such other party in connection with the lawful
enforcement of any of the rights of that party under this Agreement.

 

(End of Article 12)

 

54

 

  

ARTICLE 13: DISPUTES, JURISDICTION, GOVERNING LAW AND NOTICES

 

1.TECHNICAL DISPUTES

 

1.1Except where a Dispute of a technical nature is determined by the
Classification Society under Clause 4.2 in Article 1 or, as appropriate, by a
Regulatory Authority under Clause 4.4 in Article 1, any Dispute of a technical
nature arising before delivery of the Ship and which gives rise to issues purely
of fact (including, without limitation, any dispute or difference of opinion
relating to questions as to the existence, degree or extent of any alleged
non-conformity of the Ship or any Part to the Contract, the Plans, the
Specification, or the Rules) shall be referred to the Head Office of the
Classification Society for its final decision provided that if the Head Office
of the Classification Society declines to accept any such referral, or if either
party reasonably considers that it is not appropriate to refer the Dispute in
question to the Head Office of the Classification Society, the Dispute shall be
referred to a mutually acceptable technical expert for his final decision.

 

1.2The procedure applicable to the resolution of any Dispute of a technical
nature (whether by the Classification Society or by a mutually agreed technical
expert) shall be as follows:

 

(i)the person or body to whom the Dispute is referred (the "Expert", which term
shall also apply to any substitute appointed by mutual agreement of the parties)
shall be requested to make a final decision within 21 (twenty one) working days
after it has accepted the appointment;

 

(ii)within 10 (ten) working days after the Expert has confirmed to both parties
that it has accepted the appointment, each party will send to the Expert (and
simultaneously to the other party), by fax or registered courier, its
submissions and supporting evidence in relation to the Dispute ;

 

(iii)if a party fails to submit its submissions and supporting evidence within
the time limit laid down in paragraph (ii), it shall be deemed to have admitted
the correctness of the other party's submissions;

 

(iv)the Expert shall act as an expert and not as an arbitrator;

 

(v)the decision of the Expert shall be final and binding on both parties; and

 

(vi)the parties shall bear the Expert's costs equally.

 

1.3If within 10 (ten) working days after receipt by a party of a notice of a
Dispute from the other party:

 

(i)the Head Office of the Classification Society has failed to accept a referral
pursuant to Clause 1.1; or

 

(ii)a party reasonably considers that it is not appropriate to refer any Dispute
of a technical nature to the Head Office of the Classification Society; or

 

(iii)the parties have failed to agree upon the identity of a mutually acceptable
technical expert and obtain written acceptance of its appointment,

 

the Dispute shall be determined in accordance with Clause 2.

 

55

 

  

2.JURISDICTION

 

2.1Except where a Dispute is determined under Clause 1.1 and subject to the
Buyer's rights under Clause 3.4, the English courts shall have exclusive
jurisdiction to settle and determine all Disputes.

 

2.2Each party agrees that the English courts are the most appropriate and
convenient courts to settle and determine Disputes and that accordingly no party
will argue to the contrary; and each party hereby irrevocably submits itself to
the jurisdiction of the English courts for the purposes of this Contract.

 

2.3A judgment relating to this Contract that is given or enforceable by the
English courts may be enforced without review in any other jurisdiction and each
party waives all of its rights to apply for or require any such review.

 

2.4Subject to Clause 1.4(vi) in Article 5, no Dispute shall entitle the Builder
to cease or suspend any part of the building work or to withhold delivery of the
Ship, nor shall any Dispute entitle the Buyer to withhold the payment of any
part of the Contract Price due under any of Clauses 2.1(i), (ii), (iii), (iv) or
(v) in Article 8 beyond the relevant due date for payment provided that nothing
in this provision shall prejudice any right which:

 

(i)the Builder may have to retain possession of the Ship on account of
non-payment of the Contract Price; or

 

(ii)the Buyer may have to dispute the due date for payment of any part of the
Contract Price under Clause 2.1(v) in Article 8.

 

2.5For the avoidance of doubt, if any Dispute arises before delivery of the Ship
and is referred for determination under any of the provisions of Clauses 1 or 2
hereof, the Builder shall not be entitled to dispose of the Ship pending the
final determination of such Dispute.

 

3.GOVERNING LAW

 

3.1This Contract is governed by and shall be construed in accordance with
English law without giving effect to any principles of conflicts of laws.

 

3.2Each party irrevocably agrees to appoint, and to maintain, an agent for
service of process in London in relation to any proceedings before the English
courts in connection with this Contract. In addition, each party agrees that no
neglect or default by its agent, including any failure by it to notify the
relevant party of any proceedings or process, will invalidate the proceedings or
process concerned or any judgment.

 

3.3Without prejudice to any other mode of service allowed under any relevant
law, service of any proceedings or process or judgment issued out of, or made or
granted by, the English courts may be served by being delivered to the last
known address in London of the agent for service of process of the relevant
party or to the relevant party itself at the address for such party set out in
Clause 4.

 

3.4The Buyer reserves the right to proceed under this Contract against the
Builder in the German state courts for interlocutory relief (einstweiliger
Rechtsschutz).

 

4.NOTICES

 

4.1Any notice or other communication made under or in connection with this
Contract shall be in writing in the English language and shall be given to the
addressee at the relevant address set out below or sent by email or fax to the
relevant email address or fax number given below, marked for the attention of
the relevant individual listed in the "Attention" lines set out

 

56

 

  

below provided that all notices and communications relating to technical matters
(including, without limitation, those concerning the approval of Plans and
tests) shall be given to the Supervisor at the address set out in paragraph (ii)
below or sent by email or fax to the email address or fax number specified in
paragraph (ii) below.

 

(i)if to the Buyer or NCLC, to Seahawk One, Ltd. or NCLC c/o 7665 Corporate
Centre Drive, Miami, Florida 33126

Attention: Mr Kevin Sheehan, President & CEO

Email: ksheehan@ncl.com

Fax: +1 305 436 4113
with a copy to: Mr Daniel S. Farkas, Sr. Vice President & General Counsel

Email: dfarkas@ncl.com

Fax: +1 305 436 4117



(ii)if to the Supervisor, to the Supervisor c/o the Supervisor's designated
office at the Shipyard

 

Attention: Mr Christer Karlsson

 

Email: ckarlsson@ncl.com

 

Fax: +49 49 61 81 69 10

 

(iii)if to the Builder, to: Meyer Werft GmbH Postfach 1555, D26855, Papenburg,
Germany

 

Attention: Mr Bernard Meyer

 

Fax: +49 4961 814300

 

Email: bernard.meyer@meyerwerft.de

 

Attention: Mr Thomas Weigend

 

Fax: +49 4961 814279

 

Email: thomas.weigend@meyerwerft.de

 

or to such other person, address, email or fax as any party may (by not less
than five (5) working days' notice in writing) specify to the other.

 

4.2In the absence of evidence of earlier receipt, any notice or other
communication shall be deemed to have been duly given:

 

(i)if correctly addressed and marked for the attention of the appropriate
individual and delivered personally, when left at the appropriate address of the
addressee;

 

(ii)if correctly addressed and marked for the attention of the appropriate
individual and sent by pre-paid registered mail (or registered airmail if
international) or courier, upon acknowledgement of receipt by return email; and

 

57

 

  

(iii)if correctly addressed and marked for the attention of the appropriate
individual and sent by email or fax to the correct address or number, upon
acknowledgement of receipt by return email or fax.

 

(End of Article 13)

 

58

 

  

ARTICLE 14: GENERAL MATTERS

 

1.COMPUTATION OF TIME

 

1.1Except as otherwise provided in this Contract, all periods of time shall be
computed by including Saturdays, Sundays and holidays except that if any period
terminates on:

 

(i)any day which is not a working day in Miami or Papenburg (in the case of
periods applicable to action by the Buyer); or

 

(ii)any day which is not a working day in Papenburg (in the case of periods
applicable to action by the Builder),

 

such period shall be deemed to be extended to the next following working day in
such place.

 

2.ASSIGNMENTS

 

2.1The Buyer may:

 

(i)grant to its financiers of the Ship, or the other financiers of the NCL
Group, assignments of (or other security interests in) this Contract, the
Buyer's rights in respect of the Insurances, and the guarantees issued by the
Refund Guarantors;

 

(ii)assign, novate or transfer this Contract to any member of the NCL Group or
(with the prior approval of the Builder, which is not to be unreasonably
withheld or delayed) to any other person whatsoever; and

 

(iii)assign its rights under this Contract to any purchaser, bareboat charterer,
lessee or other operator of the Ship.

 

Subject to Clause 13.3, the guarantee provided for in Clause 13.1 shall remain
in full force and effect notwithstanding any such assignment, novation or
transfer.

 

2.2As and when so requested by the Buyer, the Builder will provide the Buyer's
financiers and permitted assignees with all such information and documentation
as they may reasonably request without depriving the Builder of its rights and
interest under this Contract.

 

2.3The Builder shall not assign or novate or transfer, or purport to assign or
novate or transfer, any of its rights or obligations under this Contract save
that the Builder may assign its rights hereunder to its financiers for the
Builder's pre-delivery construction financing of the Ship.

 

3.PARTIAL ILLEGALITY

 

3.1If any provision of this Contract or the application thereof to any person or
in any circumstances shall to any extent be illegal, invalid or unenforceable,
such illegality, invalidity or unenforceability shall not prejudice the
effectiveness of the remainder of this Contract or the application of such
provision to other persons or in other circumstances and each other provision of
this Contract shall be legal, valid and enforceable to the fullest extent
permitted by law.

 

4.CONFIDENTIALITY

 

4.1After the date of this Contract, the parties will agree the terms and
publication date(s) of press announcements in relation to the construction of
the Ship.

 

4.2Save as provided in Clause 4.1, the parties shall treat as confidential and
use all reasonable efforts to ensure that their respective agents, officers,
employees, workmen, subcontractors, and other representatives treat as
confidential, the provisions of this Contract provided that:

 

59

 

  

(i)each party may, with the prior written consent of the other, disclose to any
third party information relating to the matters referred to in this Clause 4.2;
and

 

(ii)each party shall be entitled to disclose any such information to their
shareholders or prospective shareholders, financiers, auditors, legal advisors,
other professional advisors or rating agencies (providing that such agencies are
informed of the confidentiality restrictions relating to the information so
disclosed), or to such extent as may from time to time be required by law or the
rules or regulations of any applicable stock exchange or similar body provided
that disclosure of sensitive commercial or technical data shall be made only
when strictly necessary and then on a "need to know" basis.

 

5.AMENDMENTS

 

5.1No amendment, modification, supplement or other variation of this Contract,
the Plans or the Specification shall be of any effect unless made in writing and
signed by the Builder and the Buyer or their respective duly authorised
representatives.

 

6.NO WAIVER

 

6.1No failure or delay on the part of either party in exercising any right,
power or remedy under this Contract shall operate as a waiver thereof or a
waiver of any other rights, powers or remedies nor shall any single or partial
exercise of any such right power or remedy preclude any other or further
exercise of any such right, power or remedy or the exercise any other right,
power or remedy.

 

6.2The respective rights, powers and remedies conferred on the parties by this
Contract are cumulative and (save where the contrary is expressly stated) are in
addition to (and not exclusive of) any rights, powers and remedies provided by
law.

 

7.CONSENTS

 

7.1Subject to Clause 1.6 in Article 2, where any matter:

 

(i)requires an instruction from the Buyer, a waiver by the Buyer or the
approval, authority or consent of the Buyer any such instruction, waiver,
approval, authority or consent shall not be deemed to have been given or to any
extent effective unless it is given in writing by a duly authorised
representative of the Buyer; and

 

(ii)is required to be acceptable or satisfactory to the Buyer, the Buyer shall
not be deemed to have accepted, or to be satisfied with such matter, unless its
acceptance or satisfaction is communicated in writing to the Builder by a duly
authorised representative of the Buyer.

 

8.LANGUAGE

 

8.1The official text of this Contract (and all plans, drawings, test and work
schedules, reports, protocols, certificates, instruction booklets, notices,
communications and other materials or documents to be drawn up, developed or
supplied under this Contract) shall be in the English language.

 

9.MODELS

 

9.1The Builder shall build and supply free of charge to the Buyer (and place on
board the Ship at or before delivery) the models of the Ship described in
section G6.5 of the Specification.

 

60

 

  

10.COUNTERPARTS

 

10.1This Contract may be executed in up to three (3) counterparts each of which
when dated and signed by (or on behalf of) all three parties shall be an
original, but all counterparts together shall constitute one and the same
instrument.

 

11.EFFECTIVE DATE

 

11.1This Contract shall not have any legal effect whatsoever until the time on
the date (the "Effective Date") when all of the following conditions have been
satisfied:

 

(i)each party shall have received an original counterpart of this Contract, duly
signed by the other party;

 

(ii)the Buyer shall have confirmed in writing to the Builder that it has in its
discretion approved: (a) the final version of the Specification, the Plans and
the List of Suppliers; (b) certain warranty and other post-delivery support
arrangements with certain key suppliers; (c) the form and terms of the
Insurances; (d) the identity of the brokers and insurers; and (e) the identity
of the intended first Refund Guarantor;

 

(iii)NCLC shall have confirmed by written notice to the Builder that it has
received the approval of (a) its existing lenders, and (b) its board of
directors and its shareholders, for the transactions contemplated by this
Contract;

 

(iv)the Buyer and NCLC shall have confirmed by written notice to the Builder
that they have arranged (on terms acceptable to each of them) pre and post
delivery financings of the payments referred to in Clause 2 of Article 8; and

 

(v)each party shall have (a) irrevocably appointed a process agent in London and
(b) notified the other party in writing of the name and address of such agent.

 

11.2[*].

 

11.3[*].

 

11.4This amended and restated Contract was signed on 8 July 2014. However, the
parties agree that this amended and restated Contract shall – upon it´s
Effective Date – be deemed to have retrospective effect as from 14 June 2013,
which is the date on which the Contract for the Ship was first made.

 

11.5[*].

 

12.PROTECTED PARTIES

 

12.1Any of the protected parties may enforce the terms of any provision of this
Contract which purports to confer any rights on them, subject to and in
accordance with the Contracts (Rights of Third Parties) Act 1999.

 

12.2The Builder and the Buyer may at any time, by agreement between them,
rescind this Contract or vary it without the consent of the protected parties.

 

12.3If any protected party becomes entitled to bring a claim against the Builder
under or in respect of this Contract, the Buyer shall bring such claim against
the Builder on behalf of the relevant protected party.

 

12.4If any claim is made against the Builder by the Buyer on behalf of a
protected party under Clause 12.3, the Builder shall only have available to it
by way of defence any matter that

 

61

 

  

would have been available to it by way of defence if the relevant protected
party had been a party to this Contract.

 

12.5Save as provided above the operation of the Contracts (Rights of Third
Parties) Act 1999 is hereby excluded.

 

13.GUARANTEE

 

13.1NCLC hereby guarantees to the Builder the due and punctual performance of
all the terms, conditions and covenants to be performed by the Buyer and agrees
to pay to the Builder each sum of money which the Buyer is at any time liable to
pay to the Builder under or pursuant to this Contract and which has become due
and payable but has not been paid.

 

13.2Neither the obligations of NCLC under the guarantee provided for in Clause
13.1 nor the rights, powers and remedies conferred on the Builder in respect of
such guarantee shall be discharged or impaired by any act, circumstance, event
or omission which (but for this Clause 13.2) might operate to discharge or
impair any of the obligations, rights or remedies referred to above.

 

13.3With the prior written approval of the Builder (which is not to be
unreasonably withheld or delayed) NCLC may at any time be replaced as guarantor
under this Contract by any person(s) inside or outside the NCL Group of at least
equal financial standing.

 

14.FAIR DEALING AND BUSINESS STANDARDS

 

14.1Each party agrees: to use all reasonable efforts to make timely decisions in
a speedy and effective way; to deal fairly with each other; and at all times to
act in good faith. In this context, "good faith" includes, without limiting the
duty of each party to cooperate with the other, a duty of honesty to the other
party and a duty not to intentionally mislead the other party.

 

14.2Each party, in performing its obligations under this Contract, shall
maintain appropriate business standards, procedures, precautions and controls,
including those necessary to avoid any real or apparent impropriety or adverse
impact on the interests of the other party.

 

14.3Each party shall implement (and shall ensure that its employees and other
representatives comply with) a policy which prohibits the giving or receiving of
any inappropriate favours, gifts, entertainment, payments, loans or other
consideration of any kind directly or indirectly connected with this Contract or
the work hereunder or any other activities that might influence individuals to
act contrary to the best interests of their principal or applicable law.

 

14.4Each party warrants and represents that all financial settlements, reports
and billings rendered to the other party under or in connection with this
Contract shall properly reflect the facts of all activities and transactions
handled for the other party's account and may be relied upon as being complete
and accurate in any further recording or reporting made by such party or any
other member of the corporate group to which such party belongs.

 

14.5No commission of any kind whatsoever is or will be payable (whether directly
or indirectly) by or to the Builder in relation to or in connection with this
Contract or any of the business transactions described in or contemplated by
this Contract. Any breach of this Clause by the Builder may be treated by the
Buyer as a material breach of the Builder's obligations for the purposes of
Article 9, Clause 2.1 (iii).

  

62

 

  

15.permitted changes

 

15.1The Builder agrees that notwithstanding any provision to the contrary in
this Contract or the Specification or the Plans, without giving rise to any
increase in the Contract Price or any other charge to the Buyer, or to any AOMs,
the Buyer may make the changes referred to in this Clause 15 in relation to the
Ship as compared with the Builder's Hull number [*] (the "First Ship").

 

15.2In the passenger public rooms of the Ship, the general arrangement, the
layout and the function will be the same as for the First Ship. However, the
Buyer may make like for like changes to durable materials and colours.
Furthermore the Buyer may make minor adjustments to the arrangement of the loose
furniture (i.e. positioning) but it is herewith agreed that clause 15.10 below
finds application for such arrangement adjustments (e.g. without limitation in
case the lighting shall also be changed).

 

15.3The same carpet design will be used. However, the Buyer may make like for
like changes to the pattern and colour of the carpets in public rooms, passenger
cabins and corridors. Furthermore the Buyer may make like for like changes to
materials and finishes. Additionally the Buyer may make minor adjustments to
headboards, vanities, TV units and sofa designs but it is herewith agreed that
in each case clause 15.10 below finds application for such adjustments.

 

15.4In passenger cabins the Buyer may make like for like changes to durable
materials (such as laminates).

 

15.5The Buyer may change area names and signage as it relates to each area.

 

15.6The Buyer may change the artwork concept throughout the Ship.

 

15.7The Buyer may make changes to Buyer's Supplies for the Ship so long as the
changes do not result in the Builder exceeding its original budget for mounting
and installation of the relevant Buyer's Supplies.

 

15.8Each of the choices and changes referred to in clauses 15.2 to 15.7 above
will be presented to the Builder within 365 (three hundred and sixty five) days
after the date agreed for presentation of the corresponding choice under the
contract for the First Ship.

 

15.9In this Clause 15 the expression "like for like" means that the same
supplier must be used as for the First Ship provided that if a supplier should
become unavailable or unacceptable for business or technical reasons: (i) the
preface of the list of suppliers (Appendix 2 to the Specification) shall apply
to the choice of the replacement suppliers for the components mentioned in such
list; and (ii) for all other components the Builder will propose replacement
suppliers for approval by the Buyer under Article 1, Clause 5.4 of this
Contract.

 

15.10If and insofar a like for like change causes higher costs (including, but
not limited to purchase price or mounting and installation), the Builder shall
give the Buyer notice of such cost increase together with reasonable supporting
evidence. The Buyer shall within seven (7) working days of being notified of
such increase, notify the Builder of whether it accepts that change(s), in which
case the Builder will follow the Buyer's preference, or that it does not. If the
Buyer does not notify the Builder of its acceptance of such higher costs within
the time frame mentioned above the Builder shall be entitled to reject such like
for like change.

 

16.REFERENCE SHIP

 

If any technical design defects or any other recurring defects should arise or
become apparent during the construction period or the contractual guarantee
period for the reference ship, the Builder

 

63

 

  

shall (without cost to the Buyer or NCLC) ascertain the cause or source of such
defects and take all steps as may be required to avoid the occurrence of any
such defects in the Ship.

 

 

(End of Article 14)

64

 

  

SCHEDULE 1

 

1.DEFINITION OF CERTAIN TERMS

 

1.1In this Contract:

 

“Acceptable Issuer” means a bank or financial institution which, at the time of
issue by it of a guarantee under Article 8 Clause 2.3(ii), has a rating for its
long term unsecured and non-credit enhanced debt obligations of A- or higher by
Standard & Poor’s Ratings Services and any successor thereto or A3 or higher by
Moody’s Investor Services Limited and any successor thereto or a comparable
rating from another internationally recognised rating agency acceptable to the
Buyer.

 

"AOM" has the meaning given in Article 3, Clause 1.2;

 

"Builder's Account" means the euro account numbered [*] and held by the
Builder's Bank at its office at Friedrichswall 10, 30159 Hanover, Germany;

 

“Builder’s Bank” means Norddeutsche Landesbank Girozentrale;

 

"building work" means all of the Parts to be provided and all of the work to be
done by the Builder under and in connection with this Contract, as more
particularly described in the Specification and the Plans, and includes all
Parts to be provided and all work to be done by the Builder's subcontractors;

 

“Buyer’s Allowance” has the meaning given in Article 8, Clause 1.1 (iii);

 

"Buyer's Supplies" has the meaning given in Article 1, Clause 1.1(i)(b);

 

"Buyer's Supply Costs" means at any given time the aggregate of (i) the costs
incurred by the Buyer in relation to the carriage, pre-delivery insurance and
delivery of all Buyer's Supplies and (ii) the cost to the Buyer of obtaining
replacements for such Supplies at such time;

 

"Class Rules" has the meaning given in Article 1, Clause 4.1;

 

"Classification Society" has the meaning given in Article 1, Clause 4.1;

 

"commission" means any advantage or benefit (whether monetary or not),
brokerage, commission, consideration, gift, gratuity, inducement, introduction
fee, payment, promise, reward or success fee of any kind whatsoever payable to
any broker, agent, intermediary or other person in relation to or in connection
with the placing and/or performance of any activities connected with this
Contract;

 

"Compulsory Acquisition" means a requisition or other compulsory acquisition
(including seizure, detention, confiscation or appropriation) by or on behalf of
any government or governmental agency or by any persons acting or purporting to
act on behalf of any government or governmental agency;

 

"Contract" means this shipbuilding contract and includes the Plans, the
Specification and the schedules, each of which forms an integral part of this
Contract;

 

"Contract Price" means the fixed price for the Ship specified in Clause 1.1 of
Article 8;

 

"correct" shall be construed (in Article 7, Clause 2) so as to mean and include
rectify, remedy, repair and replace with the intent that the Builder's duty
under Article 7, Clause 2

 

65

 

  

shall be to take all necessary corrective action by (as may be appropriate)
correcting or rectifying or remedying or repairing or replacing, or paying for
the correction or rectification or remedy or repair or replacement of, every
Defect and any other physical damage for which the Builder is liable under
Article 7, Clause 2;

 

"Defect" has the meaning given in Article 6, Clause 1.8;

 

"Delivery Date" means the fixed delivery date for the Ship specified in Clause
1.1 of Article 7, it being acknowledged and agreed by the parties that such date
may be reset only in strict accordance with, and subject to, the express
provisions of this Contract;

 

"Delivery Port" has the meaning given in Article 1, Clause 1.1(i)(e);

 

"Dispute" means any dispute or difference whatsoever, including (without
limitation) any in relation to non-contractual obligations, arising at any time
out of or in connection with this Contract including a dispute regarding the
existence, validity or termination of this Contract, and "Disputes" shall be
construed accordingly;

 

"Effective Date" has the meaning given in Article 14, Clause 11.1;

 

"encumbrance" means (i) any claim or demand (whether in personam or in rem and
including any arrest or other detention in connection with any claim) and any
debt, and/or (ii) any mortgage, charge, pledge, maritime or possessory or other
lien, assignment, hypothecation, trust arrangement, encumbrance, or other
security interest securing any obligation of any person or any other type of
preferential arrangement (including, without limitation, title transfer and
retention arrangements) having a similar effect and or (iii) any of the German
Law Encumbrance Rights, but does not include any permitted encumbrance;

 

"Flag State" means the Bahamas;

 

"EURIBOR" means the percentage rate per annum determined by the Banking
Federation for Europe for the relevant period displayed on the appropriate page
of the Telerate or the Reuters screen from time to time or, if such display is
not available at any time, as certified by the head office of the Builder's
Bank;

 

"German Law Encumbrance Rights" means any retention of title
(Eigentumsvorbehalt, auch erweitert, verlängert, weitergeleitet, nachgeschaltet,
nachträglich, als Kontokorrentvorbehalt, als Konzernvorbehalt u.s.w.), right of
retention (Zurückbehaltungsgrecht), pledge, lien (Pfandrecht) and any other
encumbrance (sonstige Belastung) or other similar rights under German law;

 

"Insurances" has the meaning given in Article 4, Clause 2.2;

 

"List of Suppliers" means the agreed list of approved subcontractors dated as of
30 May 2014 and initialled by the parties for the purposes of identification;

 

"Losses" means any and all causes of action, charges (including interest
charges), costs, claims (in contract, tort or otherwise), controls, liquidated
or unliquidated damages, demands, expenses, fees (including legal fees) fines,
liabilities (civil, criminal or otherwise), losses (other than consequential
losses), payments, penalties, proceedings, restrictions, suits and any and all
other sanctions of a monetary nature other than taxes;

 

"Milestones" has the meaning given in Article 2, Clause 4.1;

 

66

 

  

"NCL Group" means NCLC, and its subsidiaries and affiliates from time to time;

 

"Parts" has the meaning given in Article 1, Clause 1.1(i)(b);

 

"partial loss" means any loss of or damage to the Ship (including Buyer's
Supplies and other Parts) which does not constitute a total loss and "partial
loss proceeds" means any insurance proceeds paid and/or payable in respect of
any partial loss;

 

"permitted encumbrance" means any encumbrance (i) created by the Buyer or (ii)
arising by operation of law in connection with claims against the Buyer for
which the Buyer would not be entitled to compensation or indemnification from
the Builder under this Contract;

 

"Plans" means the General Arrangement Plan No. P09507 A1 dated 30 May 2014 and
initialled by the parties for the purposes of identification, and the technical
system and other plans and drawings described or referred to in the
Specification;

 

"protected parties" means (i) every member of the NCL Group from time to time,
and each and all of their respective affiliates, (ii) each and all of (a) the
respective directors, officers, managers, employees, members, parents,
shareholders, subsidiaries predecessors and successors, and (b) agents,
associates, attorneys, suppliers, workers and other representatives of the Buyer
and each other protected party;

 

"Refund Guarantor" has the meaning given in Article 8, Clause 2.3;

 

"reference ship" means the Builder’s Hull No. [*];

 

"Regulatory Authorities" means those authorities, bodies and entities having
regulatory responsibility and authority in respect of the Ship or specific areas
or parts of the Ship, whether before or after delivery under this Contract,
including (i) the International Maritime Organisation, (ii) the World Health
Organisation, (iii) the United States' Coast Guard and Public Health Services
authorities, (iv) the maritime authorities of the Flag State, and (v) all other
specified national or international regulatory authorities;

 

"Regulatory Rules" has the meaning given in Article 1, Clause 4.3;

 

"relevant rate" means the aggregate of (i) [*] and (ii) EURIBOR for the relevant
period;

 

“S&V Requirements” has the meaning given in Article 6, Clause 2.9;

 

"Ship" means the ship which is the subject of this Contract and all Parts
(including all delivered Buyer's Supplies);

 

"Shipyard" means the Builder's shipyard at Papenburg, Germany;

 

"Specification" means Specification No. P09507 A1 dated 30 May 2014 and the
Appendices thereto (each, an "Appendix" and severally, the "Appendices") and,
unless the context otherwise requires, "specified" means stipulated in the
Specification or in the Appendices;

 

"subcontractor(s)" shall include each of the Builder's makers and suppliers, and
any other person, company or other entity under contract to the Builder or used
by the Builder in connection with the design, construction, manufacture or
supply of any materials, machinery, equipment, other parts or services for the
Ship;

 

"tests" means (i) the shop, dock, sea and other tests, trials and inspections
described in the Specification and the Plans and (ii) such other tests, trials
and inspections (or retests, retrials

 

67

 

 

and re-inspections) as the Buyer and/or the Classification Society and/or the
Regulatory Authorities may reasonably require in order to demonstrate and
confirm the complete correction of any Defects;

 

"total loss" means any actual, constructive, compromised or arranged or agreed
total loss of the Ship (including Buyer's Supplies or other Parts);

 

"working day" means any day, other than a Saturday or Sunday, on which banks are
generally open for business in each of Miami and Papenburg; and

 

"€" and "euro" mean the lawful currency of the Federal Republic of Germany, and
"euros" shall be construed accordingly.

 

2.INTERPRETATION OF CERTAIN REFERENCES

 

2.1Save where the contrary is expressly stated, any reference in this Contract
to:

 

(i)this Contract, the Specification, the Appendices, the Plans or any other
agreements or documents shall be construed as a reference to this Contract, the
Specification, the Appendices, the Plans or, as the case may be, such other
agreements or documents as the same may have been, or may from time to time be,
amended, modified, varied, novated or supplemented;

 

(ii)an Article or the schedule shall be construed as a reference to an Article
or the schedule of this Contract;

 

(iii)an award shall be construed as a reference to any award, decision,
declaration, injunction, judgement, order or other relief;

 

(iv)a claim shall be construed as a reference to any action, claim, demand,
proceeding, process or suit, whether in arbitration or court or otherwise;

 

(v)a clause shall be construed as a reference to a clause of the Article in
which the reference appears;

 

(vi)a person shall be construed as a reference to any individual, firm, company,
corporation, unincorporated body of persons, or any state or state agency,

 

(vii)a party to this Contract shall include a reference to such party's
successors and permitted assigns;

 

(viii)a tax shall be construed as a reference to any tax, assessment, levy,
impost, duty or other charge of a similar nature (including, without limitation,
any penalty or interest payable in connection with any failure to pay or any
delay in paying any of the same), whether national, provincial or local;

 

(ix)a judgment shall be construed so as to include any court order, injunction,
declaration, decision and any other form of judicial relief;

 

(x)a receiver shall be construed so as to include any liquidator, trustee,
administrator, receiver, administrative receiver, manager or similar officer;
and

 

(xi)the winding up of a party to this Contract shall be construed so as to
include the bankruptcy or liquidation of the party or any equivalent or
analogous proceedings under the law of the jurisdiction in which such party is
incorporated or any other jurisdiction in which such party carries on business.

 

68

 

  

2.2The Index, Article, Clause and schedule headings and sub-headings are
inserted for convenience only and shall not affect the interpretation of this
Contract.

 

3.PRIORITY OF CONTRACT, PLANS AND SPECIFICATION

 

3.1This Contract, the Plans, the Specification and the Appendices are intended
to complement and supplement one another. All general language or requirements
embodied in the Specification are intended to amplify, explain and implement the
requirements of this Contract. The Specification and the Plans are also intended
to explain each other, and anything shown in the Plans but not stipulated in the
Specification or stipulated in the Specification and not shown in the Plans
shall be deemed and considered as if embodied in both. The Appendices are
intended to clarify, amplify and supplement the Specification.

 

3.2If any conflict is found to exist between:

 

(i)the provisions of this Contract, on the one hand, and the Specification
and/or the Plans on the other hand, then to the extent of such conflict only,
the Specification and the Plans shall be ineffectual, and the provisions of this
Contract shall prevail, and in all other respects the Specification and the
Plans shall be and remain in full force and effect provided that to the extent
such conflict arises solely because this Contract, on the one hand, and the
Specification and/or the Plans, on the other hand, contain requirements that are
in addition to the requirements of the other, then all of such additional
requirements shall be fully complied with by the Builder; or

 

(ii)the provisions of the Specification, on the one hand, and the Plans, on the
other hand, then to the extent of such conflict only, the Plans shall be
ineffectual, and the provisions of the Specification shall prevail, and in all
other respects the Plans shall be and remain in full force and effect provided
that to the extent such conflict arises solely because the Specification, on the
one hand, and the Plans, on the other hand, contain requirements that are in
addition to the requirements of the other, then all of such additional
requirements shall be fully complied with by the Builder; or

 

(iii)the provisions of the Appendices, on the one hand, and the Specification
and/or Plans on the other hand, then to the extent of such conflict only, the
Specification and the Plans shall be ineffectual, and the relevant provisions of
the Appendices shall prevail, and in all other respects the Specification and
the Plans shall be and remain in full force and effect provided that to the
extent such conflict arises solely because the Appendices, on the one hand, and
the Specification and/or Plans on the other hand contain requirements that are
in addition to the requirements of the other, then all of such additional
requirements shall be fully complied with by the Builder; or

 

(iv)a Plan, on the one hand, and another Plan on the other hand, then to the
extent of such conflict only, the Plan with the earlier date shall be
ineffectual, and the other Plan shall prevail, and in all other respects the
Plans shall be and remain in full force and effect provided that to the extent
such conflict arises solely because a Plan, on the one hand, and another Plan on
the other hand, contain requirements that are in addition to the requirements of
the other, then all of such additional requirements shall be fully complied with
by the Builder.

 

(End of Schedule 1)

 

69

 

 

SCHEDULE 2 (A)

 

1.FORM OF REFUND GUARANTEE FOR INSTALMENT MINUS RELEVANT BUYER'S ALLOWANCE

 

                                                          Letterhead of Refund
Guarantor

 

To: Seahawk One, Ltd., c/o NCL Corporation Ltd., 7665 Corporate Centre Drive,
Miami, Florida 33126

 

For Attention of the General Counsel

 

Date: [insert date]

 

Refund Guarantee No. [insert number/reference] (the "Guarantee")

 

1.We refer to the shipbuilding contract dated as of [insert date] (as amended or
supplemented at any time, the "Contract") and made between Seahawk One, Ltd.,
(the "Buyer"), NCL Corporation Ltd. as the Buyer’s guarantor and Meyer Werft
GmbH (the "Builder") in relation to the construction of the Builder's Hull [*]
(the "Ship").

 

2.In consideration of the Buyer entering into the Contract and agreeing to
accept this Guarantee under Article 8, Clause 2.3 of the Contract as a security
for the partial refund of the contract price instalment of € [insert amount of
instalment in numbers / words](the "Instalment") payable under Article 8, Clause
2.1 [specify relevant Contract section (i)] / [(ii)] / [(iii)] / [(iv)] of the
Contract, at the request of the Builder we, [insert name of Refund Guarantor],
hereby unconditionally and irrevocably: (i) undertake to pay to the Buyer the
amount of € [insert amount in numbers / words], which is the Instalment less the
amount of the Buyer’s Allowance pursuant to Article 8, Clause 2.8 [specify
relevant Contract section (i)] / [(ii)] / [(iii)] / [(iv)] of the Contract (the
“Reduced Instalment”) and interest thereon at the relevant rate (as defined in
the Contract) from the date of the Builder's receipt of the Instalment to the
date of the Buyer's receipt of the refund of the Reduced Instalment against the
Buyer's first written demand (a) specifying the amount claimed by the Buyer in
respect of the Reduced Instalment together with interest thereon at the relevant
rate (as defined in the Contract), and (b) specifying the account to which the
amount demanded should be paid; and (ii) undertake to the Buyer that (a) payment
will be made by us forthwith upon our receipt of such simple written demand,
without any counterclaim, deductions, set-off, withholdings or any objection
whatsoever, and (b) if we are required by law to make any deduction or
withholding from any payment to the Buyer under this Guarantee, our payment to
the Buyer will be increased by such amount as may be necessary to ensure that,
after all of the required deductions and withholdings have been made, the Buyer
receives a payment equal to the amount it would have received had no such
deductions or withholdings been made. Our obligations arising from this
Guarantee are reduced automatically by the amount of any payment made by us to
the Buyer pursuant to a claim arising from this Guarantee.

 

3.Notwithstanding paragraph 2 above, if, within fifteen (15) running days
following our receipt of a written demand from the Buyer, the Builder has (i)
confirmed to us by written notice copied to the Buyer (a) that the Builder is
disputing the Buyer's entitlement to make a claim under this Guarantee, (b) that
such dispute does not relate to or arise out of or in connection with the
occurrence of any of the circumstances, events or matters affecting the Builder
referred to in Article 9, Clause 2.1 (vii) of the Contract, and (c) that the
dispute will be resolved in accordance with the Contract, and (ii) delivered to
us a copy of a written notice served on the Buyer stating in reasonable detail
the grounds upon which the Builder is disputing the Buyer's entitlement to make
a claim under this Guarantee, we shall be entitled to withhold payment under
this Guarantee pending settlement of the dispute between the

 

70

 

 

parties or determination of the dispute in accordance with the Contract. If the
Builder subsequently accepts all or any part of the Buyer's claim, or if the
Buyer obtains a final order from the English courts adjudging that all or any
part of the claim is payable to the Buyer, we will pay the relevant amount to
the Buyer (together with interest thereon as provided in Clause 2(i) above) upon
our receipt of a certified true copy of a settlement agreement signed on behalf
of the Builder and the Buyer or (as the case may be) upon our receipt of a
certified true copy of the relevant court order.

 

4.This Guarantee shall become effective upon the Builder's receipt of the
Instalment and shall expire upon the first to occur of (i) the Buyer's
acceptance of delivery of the Ship in accordance with the Contract, as evidenced
to us by a true and complete copy of a written protocol of delivery and
acceptance presented to us by the Builder or the Buyer and signed by the Buyer,
and (ii) the date when we have received a written notice from the Buyer stating
that it has received, from another guarantor acceptable to the Buyer, a
substitute guarantee securing the refund of the Reduced Instalment which is in
form and substance satisfactory to the Buyer provided always that if any written
demand for payment is made by the Buyer or its assignees under this Guarantee
prior to the termination of this Guarantee (but payment in satisfaction of such
demand has not been made by us prior to termination hereof) this Guarantee shall
remain in full force until payment of the amount demanded has been received by
the Buyer or its assignees. This Guarantee shall also expire if returned to us
in original by the Buyer for cancellation.

 

5.Our obligations under this Guarantee are those of a sole primary obligor (as
and for our own debt and independent from any obligations of the Builder) and
not merely as surety, and we agree that the Buyer is not obliged to make any
prior demand of the Builder under the Contract or to seek to enforce any
remedies against the Builder before making a claim under this Guarantee.

 

6.Our obligations under this Guarantee shall not be in any respect discharged,
impaired or otherwise affected by reason of any events or circumstances
whatsoever including without limitation (i) any invalidity, irregularity or
unenforceability of any of the Builder's obligations under or in connection with
the Contract, (ii) the granting to the Builder of any time, waiver, consent,
indulgence or other forbearance in relation to the Contract, (iii) any
bankruptcy, insolvency or similar proceedings related to any party to the
Contract, (iv) any amendment or supplement to, or any novation or replacement
of, the Contract, or (v) any other events or circumstances that might otherwise
constitute a legal or equitable discharge of or defence to a surety or guarantor
under applicable law, and we hereby irrevocably and unconditionally waive any
and all defences at law or in equity that may be available to us by reason of
any such events or circumstances.

 

7.This Guarantee shall be in addition to any other security granted by the
Builder in favour of the Buyer under the Contract, and shall not be affected by
any action taken by the Buyer under any such other security.

 

8.This Guarantee may be assigned by the Buyer to any of the banks and financial
institutions from time to time providing the Buyer with financial support for
its payment obligations under the Contract and to any other permitted assignees
or transferees (including, without limitation, by way of novation) of the
Buyer’s rights under the Contract, provided that (i) such assignment or transfer
is not illegal under applicable law and (ii) written notice of any such
assignment or transfer will be given to us promptly thereafter.

 

9.We unconditionally and irrevocably (i) agree that this Guarantee (and any
non-contractual obligations arising out of or in connection with this Guarantee)
shall be governed by and construed in accordance with English law, (ii) agree
that the English courts shall have exclusive jurisdiction to hear and determine
any suit, action or proceeding, and to settle any

 

71

 

  

disputes, that may arise out of or in connection with this Guarantee, and (iii)
submit to the jurisdiction of the English courts for the purposes of any
proceedings under or in connection with this Guarantee.

 

10.All correspondence, claims and demands under or in connection with this
Guarantee shall be marked for the attention of [insert name] and delivered to us
at [insert address]. Any legal process issued out of the English courts may be
served on us by being delivered to our agent for service of process in London,
[insert name] at [insert London address].

 

Yours faithfully

 

For and on behalf of

 

[insert name of Refund Guarantor]

 

72

 

  

SCHEDULE 2 (B)

 

1.FORM OF REFUND GUARANTE FOR RELEVANT Buyer’S Allowance

 

                                                             Letterhead of
Refund Guarantor

 

To: Seahawk One, Ltd., c/o NCL Corporation Ltd., 7665 Corporate Centre Drive,
Miami, Florida 33126

 

For Attention of the General Counsel

 

Date: [insert date]

 

Refund Guarantee No. [insert number/reference] (the "Guarantee")

 

1.We refer to the shipbuilding contract dated as of [insert date] (as amended or
supplemented at any time, the "Contract") and made between Seahawk One,
Ltd.,(the "Buyer"), NCL Corporation Ltd as the Buyer’s guarantor and Meyer Werft
GmbH (the "Builder") in relation to the construction of the Builder's Hull [*]
(the "Ship").

 

2.In consideration of the Buyer entering into the Contract and agreeing to
accept this Guarantee under Article 8, Clause 2.3 of the Contract as a security
for the partial refund of the contract price instalment of € [insert amount of
instalment in numbers / words] (the "Instalment") payable under Article 8,
Clause 2.1 [specify relevant Contract section (i)] / [(ii)] / [(iii)] / [(iv)]
of the Contract, at the request of the Builder we, [insert name of Refund
Guarantor], hereby unconditionally and irrevocably: (i) undertake to pay to the
Buyer the relevant amount of the Buyer’s Allowance in the amount of € [insert
amount in numbers / words] pursuant to Article 8, Clause 2.8 [specify relevant
Contract section (i)] / [(ii)] / [(iii)] / [(iv)] of the Contract (the “relevant
Buyer's Allowance”) and interest thereon at the relevant rate (as defined in the
Contract) from the date of the Builder's receipt of the Instalment to the date
of the Buyer's receipt of the refund of the relevant Buyer’s Allowance against
the Buyer's first written demand (a) specifying the amount claimed by the Buyer
in respect of the relevant Buyer’s Allowance together with interest thereon at
the relevant rate (as defined in the Contract), and (b) specifying the account
to which the amount demanded should be paid; and (ii) undertake to the Buyer
that (a) payment will be made by us forthwith upon our receipt of such simple
written demand, without any counterclaim, deductions, set-off, withholdings or
any objection whatsoever, and (b) if we are required by law to make any
deduction or withholding from any payment to the Buyer under this Guarantee, our
payment to the Buyer will be increased by such amount as may be necessary to
ensure that, after all of the required deductions and withholdings have been
made, the Buyer receives a payment equal to the amount it would have received
had no such deductions or withholdings been made. Our obligations arising from
this Guarantee are reduced automatically by the amount of any payment made by us
to the Buyer pursuant to a claim arising from this Guarantee.

 

3.Notwithstanding paragraph 2 above, if, within fifteen (15) running days
following our receipt of a written demand from the Buyer, the Builder has (i)
confirmed to us by written notice copied to the Buyer (a) that the Builder is
disputing the Buyer's entitlement to make a claim under this Guarantee, (b) that
such dispute does not relate to or arise out of or in connection with the
occurrence of any of the circumstances, events or matters affecting the Builder
referred to in Article 9, Clause 2.1 (vii) of the Contract, and (c) that the
dispute will be resolved in accordance with the Contract, and (ii) delivered to
us a copy of a written notice served on the Buyer stating in reasonable detail
the grounds upon which the Builder is disputing the Buyer's entitlement to make
a claim under this Guarantee, we shall be entitled

 

73

 

  

to withhold payment under this Guarantee pending settlement of the dispute
between the parties or determination of the dispute in accordance with the
Contract. If the Builder subsequently accepts all or any part of the Buyer's
claim, or if the Buyer obtains a final order from the English courts adjudging
that all or any part of the claim is payable to the Buyer, we will pay the
relevant amount to the Buyer (together with interest thereon as provided in
Clause 2(i) above) upon our receipt of a certified true copy of a settlement
agreement signed on behalf of the Builder and the Buyer or (as the case may be)
upon our receipt of a certified true copy of the relevant court order.

 

4.This Guarantee shall become effective upon the Builder's receipt of the
Instalment and shall expire upon the first to occur of (i) the Buyer's
acceptance of delivery of the Ship in accordance with the Contract, as evidenced
to us by a true and complete copy of a written protocol of delivery and
acceptance presented to us by the Builder or the Buyer and signed by the Buyer,
(ii) the date when we have received a written notice from the Buyer stating that
it has received, from another guarantor acceptable to the Buyer, a substitute
guarantee securing the refund of the relevant Buyer’s Allowance which is in form
and substance satisfactory to the Buyer, (iii) the date on which the Buyer has
received the relevant Buyer’s Allowance covered by this Guarantee from the
Builder and (iv) the date on which the Buyer has returned the original of this
Guarantee to us provided always that if any written demand for payment is made
by the Buyer or its assignees under this Guarantee prior to the termination of
this Guarantee (but payment in satisfaction of such demand has not been made by
us prior to termination hereof) this Guarantee shall remain in full force until
payment of the amount demanded has been received by the Buyer or its assignees.
This Guarantee shall also expire if returned to us in original by the Buyer for
cancellation.

 

5.Our obligations under this Guarantee are those of a sole primary obligor (as
and for our own debt and independent from any obligations of the Builder) and
not merely as surety, and we agree that the Buyer is not obliged to make any
prior demand of the Builder under the Contract or to seek to enforce any
remedies against the Builder before making a claim under this Guarantee.

 

6.Our obligations under this Guarantee shall not be in any respect discharged,
impaired or otherwise affected by reason of any events or circumstances
whatsoever including without limitation (i) any invalidity, irregularity or
unenforceability of any of the Builder's obligations under or in connection with
the Contract, (ii) the granting to the Builder of any time, waiver, consent,
indulgence or other forbearance in relation to the Contract, (iii) any
bankruptcy, insolvency or similar proceedings related to any party to the
Contract, (iv) any amendment or supplement to, or any novation or replacement
of, the Contract, or (v) any other events or circumstances that might otherwise
constitute a legal or equitable discharge of or defence to a surety or guarantor
under applicable law, and we hereby irrevocably and unconditionally waive any
and all defences at law or in equity that may be available to us by reason of
any such events or circumstances.

 

7.This Guarantee shall be in addition to any other security granted by the
Builder in favour of the Buyer under the Contract, and shall not be affected by
any action taken by the Buyer under any such other security.

 

8.This Guarantee may be assigned by the Buyer to any of the banks and financial
institutions from time to time providing the Buyer with financial support for
its payment obligations under the Contract and to any other permitted assignees
or transferees (including, without limitation, by way of novation) of the
Buyer’s rights under the Contract, provided that (i) such assignment or transfer
is not illegal under applicable law and (ii) written notice of any such
assignment or transfer will be given to us promptly thereafter.

 

74

 

  

9.We unconditionally and irrevocably (i) agree that this Guarantee (and any
non-contractual obligations arising out of or in connection with this Guarantee)
shall be governed by and construed in accordance with English law, (ii) agree
that the English courts shall have exclusive jurisdiction to hear and determine
any suit, action or proceeding, and to settle any disputes, that may arise out
of or in connection with this Guarantee, and (iii) submit to the jurisdiction of
the English courts for the purposes of any proceedings under or in connection
with this Guarantee.

 

10.All correspondence, claims and demands under or in connection with this
Guarantee shall be marked for the attention of [insert name] and delivered to us
at [insert address]. Any legal process issued out of the English courts may be
served on us by being delivered to our agent for service of process in London,
[insert name] at [insert London address].

 

Yours faithfully

 

For and on behalf of

 

[insert name of Refund Guarantor]

 

(End of Schedule 2)

 

75

 

 

SCHEDULE 3 - AOM FORM



 

Contract: [*]     Place: [*]     Date:       Participants:       Subject:      
BGN:         Content of Modification:       Effect on:       a.            Price
[€]:      

b.    [*]

 

 

 

                                                     

 

 

 

  g.            Other Contractual Terms:       Remarks:  

 

[*]

 

For and on behalf of For and on behalf of the Buyer the Builder                
   

 

76

 

  

[*]

 

  [*] Design cost   Labour cost   Material cost   Builder’s fixed profit margin
  [*]  

 

 

[*]

 

[*]  

  

Design Scope  

  

Labour Scope  

  

Material Scope  

 

(End of Schedule 3)

 

77

 

  

AUTHORISED SIGNATURES

  

/s/ Kevin M. Sheehan

 

SIGNED by
for and on behalf of
SEAHAWK ONE, Ltd.
Kevin M. Sheehan

President & CEO

 

 

 

/s/ Kevin M. Sheehan

 

SIGNED by
for and on behalf of
NCL Corporation Ltd.

Kevin M. Sheehan

President & CEO

  

 

 

/s/ Bernard Meyer

 

SIGNED by
for and on behalf of
MEYER WERFT GMBH
Bernard Meyer

Managing Partner

 

(End of Contract)

 

78

 

  

2.This Addendum No. 2 will be treated as having been signed by the parties
hereto at the time and on the date when each party has signed and initialled a
complete, legible and identical counterpart of this Addendum No. 2 and exchanged
the same by e-mail or fax with the other parties. Thereafter for record purposes
only three identical original counterparts of this Addendum No. 2 shall be
signed and initialled by each of the parties after which one original
counterpart will be retained by the Builder, one will be retained by the Buyer
and the other will be retained by NCLC.

 

3.Words and expressions defined in the Contract shall have the same meanings
when used herein.

 

4.Except as set forth in this Addendum No. 2, the Contract shall remain
unchanged and this Addendum No. 2 shall be treated as an integral part of the
Contract.

 

IN WITNESS WHEREOF, the Builder, the Buyer and NCLC have duly executed this
Addendum No. 2.

 



/s/ Bernard Meyer       For and on behalf of Meyer Werft GmbH   8 July 2014    
      /s/ Kevin M. Sheehan       For and on behalf of Seahawk One, Ltd.   8 July
2014           /s/ Kevin M. Sheehan       For and on behalf of NCL Corporation
Ltd.   8 July 2014  



 

79

 